Case 1:20-cv-02196-KAM Document 1-3 Filed 05/14/20 Page 1 of 90 PagelD #: 207

SUPREME COURT OF THE STATE OF NEW YORK
APPELLATE DIVISION: SECOND DEPARTMENT

 

THE PEOPLE OF THE STATE OF NEW YORK,
Respondent,
-against-
ATARA WISDOM,

Defendant~-Appellant.

 

 

To be argued by:
THOMAS M. ROSS
{10 Minutes)

Appellate Division
Docket Number
2014-03908

Kings County
Indictment Number
6615/2012

RESPONDENT'S BRIEF

 

LEONARD JOBLOVE

THOMAS M. ROSS

Assistant District Attorneys
of Counsel

September 29, 2017

ERIC GONZALEZ

ACTING DISTRICT ATTORNEY KINGS COUNTY

RENAISSANCE PLAZA
350 JAY STREET

BROOKLYN, NEW YORK 11201-2908

(718) 250-2000
TABLE OF CONTENTS

Page

PRELIMINARY STATEMENT 2.2.2... 2 cece cece eee cece eee tee teen eee e reece 1
STATEMENT OF FACTS 2... cc ce cee wee eee eee eee ew nee eee ee ee teen n cece 2
TINtrOduction . oe ee ee ee ee ee eee ee eee eee eee eee 2

The Huntley/Wade Hearing ........ cece cee cee ee eee eee eeee 2

The People’S CaS€@ .. cece ec e eee eee ee eee eee ee nee tenons 2
Defendant’S CASE... cece eee eee te eee eee eee teen eeee 5

The Court’S DECiSiOn 2... eee eee eee ee eee eee eee eee eee ee eens 5

The Trial 2. ccc ccc cc ee eee er eee eee eee tee eee ee eee ees 5

The People’S CaS€ 2... cece cece cece eee ee nett teene eens 5
Defendant’S CASE Lecce wc eee eee eee er eee eee eee eee 21
SummationS ... cc ccc wee eee wee ee ee eee eee eee ee eee eee eee 21

The Verdict and the Sentence ..... cc ce ee ce ee eee eee ee 25

POINT I -
THE EVIDENCE DISPROVING JUSTIFICATION WAS LEGALLY
SUFFICIENT, AND THE VERDICT WAS NOT AGAINST THE WEIGHT

OF THE EVIDENCE THAT DISPROVED JUSTIFICATION ..........22-- 27
POINT II -

DEFENDANT FAILS TO SHOW THAT THE PEOPLE’S CONDITION FOR

DEFENDANT’S ACCESS TO MATTHEW SHEPARD PREJUDICED HER ...... 36
POINT III -

PART OF DEFENDANT’S CLAIM THAT HIS RIGHT TO PRESENT A
DEFENSE WAS VIOLATED IS UNPRESERVED FOR APPELLATE
REVIEW. FURTHERMORE, THIS RIGHT WAS NOT VIOLATED
BECAUSE THE TRIAL COURT’S EXCLUSION OF THE MEDICAL
RECORDS AND THE DOMESTIC INCIDENT REPORTS FROM EVIDENCE
WAS PROPER 2... ccc ee wee ec ewe eee wee errr e eee ee ee eee enes 41

A. The Trial Court’s Exclusion of Anthony Wilson’s
Medical Records or Any Expert Testimony about Those
Records Was Proper Because There Was No Evidence
that Wilson Was Psychotic When He Allegedly
Attempted to Rape Defendant or that Defendant Knew
that Wilson Had Been Prescribed Seroquel for any
Alleged Violent PsychoSiS ....... cc cc cece eee eee enone 4l
TABLE OF CONTENT (cont'd)

B. Defendant’s Claim as to the Purported Domestic
Incident Report (“DIR”) Is Unpreserved for
Appellate Review. Furthermore, the Trial Court’s
Exclusion of any DIRs Was Proper Because There Was
No Evidence that Defendant Was Knowledgeable of the
Contents of any DIR... cc eee cc ce ce eee ec eee eee 52

POINT IV —-
THE ADMISSION OF ANTHONY WILSON’S CALL TO 911 INTO
EVIDENCE WAS PROPER UNDER THE PRESENT SENSE IMPRESSION
EXCEPTION TO THE HEARSAY RULE ..... cece cere nner e eee nenee 58

POINT V - ;
DEFENDANT’S THIRD STATEMENT ABOUT THE ITEMS SHE TOOK
FROM ANTHONY WILSON WAS PROPERLY ADMITTED INTO EVIDENCE.
FURTHERMORE, THE REFERENCE IN THAT STATEMENT TO WILSON’S
BENEFIT CARD AND THE OTHER EVIDENCE OF THE USE OF THAT
CARD WAS PROPERLY ADMITTED TO HELP SHOW THE TIME OF THE
KILLING 2... ce cc ee cee eee ee ee eee ee eee eee eee eee eens 64

A. The Record Supports the Trial Court’s Finding that
Defendant Did: Not Unambiguously and Unequivocally
Assert Her Right to Silence, and so Detective
Scandole Was Not Required to Give the full Miranda
Warnings again Before Taking Defendant’s Third

Statement 2. ccc ccc ew cc eee wee ee ee eee eee eee ee eee eee 64
B. The Evidence of the Use of Anthony Wilson’s Benefit

Card Was Admissible to Help Establish When Wilson

Was Killed... ec ce ce ee ee eee ee eee eee ee 71

POINT VI -
MUCH OF DEFENDANT’S CLAIM OF IMPROPER SUMMATION IS
UNPRESERVED FOR APPELLATE REVIEW. ALL OF THE CLAIM IS
WITHOUT MERIT, AND NONE OF THE ALLEGED IMPROPER COMMENTS
DENIED DEFENDANT A FAIR TRIAL 2.0... eee c ec eee ccc nee ete rene 76 |

CONCLUSION -
THE JUDGMENT OF CONVICTION SHOULD BE AFFIRMED ...........-. 85

ii
Case 1:20-cv-02196-KAM Document 1-3 Filed 05/14/20 Page 4 of 90 PagelD #: 210

SUPREME COURT OF THE STATE OF NEW YORK
APPELLATE DIVISION: SECOND DEPARTMENT

 

THE PEOPLE OF THE STATE OF NEW YORK, Appellate Division

Docket Number

Respondent, 2014-09908

~against- Kings County

Indictment Number

ATARA WISDOM,
6615/2012

Defendant-Appellant.

 

 

RESPONDENT’S BRIEF

 

 

PRELIMINARY STATEMENT

Defendant, Atara Wisdom, appeals from a judgment of the
Supreme Court, Kings County, rendered October 8, 2014, convicting
her of Murder in the Second Degree (P.L. § 125.25[1]) and
sentencing her to a prison term of eighteen years to life (Marrus,
J., at Hunt ley/Wade hearing; Tomei, J., at supplemental Huntley
hearing, trial, and sentence).

Defendant is incarcerated pursuant to this judgment of

conviction. Defendant had no co-defendants.
STATEMENT OF FACTS

 

Introduction

On November 29, 2011, shortly after midnight, defendant
killed Anthony Wilson, who had allowed defendant to stay in his
apartment, by stabbing him seven times with a knife in Wilson’s
"studio apartment at 832 Bushwick Avenue in Brooklyn. For this
act, defendant was charged under Kings County Indictment Number

with 6615/12 with Murder in the Second Degree (P.L. § 125.25[1]).

The Huntley/Wade Hearing’

The People’s Case

 

On January 3, 2012, Detective CHRISTOPHER SCANDOLE
investigated the death of Anthony Wilson whose dead body was found
in an apartment at 832 Bushwick Avenue in Brooklyn (Scandole: H.
4-5).? In March 2012, DNA from evidence at the scene was found to
match the DNA profile of defendant Atara Wisdom, so Detective
Scandole began to look for her (Scandole: H. 5). In July 2012,
Detective Scandole learned that defendant was at a women’s

homeless shelter on Herkimer Street (Scandole: H. 5-6, 17).

 

1 Because defendant does not challenge the Wade ruling, the
evidence pertaining to the identification is not summarized.

2 Unprefixed numbers in parentheses refer to pages of the
trial transcript, including the supplemental Huntley hearing that
was held during the trial. Numbers in parentheses prefixed with
an “H.” a “J.” or an “S.” refer to pages to the pre-trial
Huntley/Wade hearing transcript, the jury selection transcript,
and sentencing transcript respectively. Names in parentheses
refer to the witnesses whose testimony is summarized.
At 9:45 a.m., Detectives Scandole and Collins found defendant
at the shelter and took her to the interview room at the 83rd
Precinct (Scandole: H. 5-7, 17-18; 208-09, 211). At 11:00 a.m.,
the detectives sat down with defendant, and Detective Scandole
gave her the Miranda warnings. Defendant waived the Miranda
rights and agreed to speak (Scandole: H. 7-9, 17; 209, 211-12).

Detective Scandole told defendant that a deceased person had
been found, told her where the person had been found, and told her
that her name had come up during the investigation. Detective
Scandole then asked defendant is she knew anything about the
person (Scandole: H. 9). Defendant gave an oral statement that
lasted for two to three hours (Scandole: H. 10-12; 210, 212).

Detective Scandole left the interview room and to write out
defendant’s statement (Scandole: H. 12-13; 213). At 5:00 p.m.,
defendant was put in a lineup (Scandole: H. 19; 212). At 7:30
p.m., when he was finished writing the statement, Detective
Scandole returned to the interview room, read the statement back
to defendant, and gave defendant a chance to read it (Scandole: H.
13, 19; 213). Defendant, Detective Scandole, and Detective
Collins all signed the statement (Scandole: H. 13; 213).

Detective Scandole then asked defendant if she wanted to give
a statement to the district attorney’s office, and defendant said

that she did (Scandole: H. 14). At 9:00 p.m., Assistant District
Attorney Ed Purce arrived and took a video-recorded statement from
defendant with Detective Scandole present that lasted one-half
hour (Scandole: H. 15; 210-11, 214).?

On July 26, 2012, at 10:00 a.m., Detective Scandole spoke to
defendant again in the interview room at the 83rd Precinct “to
clear up some things” and to ask a few more questions (Scandole:
205-06, 211). He did not know where defendant had been held
overnight (Scandole: 215). . Detective Scandole reminded defendant
that she had been given her Miranda warnings and had agreed to
speak the previous day (Scandole: 211). He told her that he
wanted to ask her a few more questions if she was agreeable
(Scandole: 206). Defendant said that she was and never said
anything about not wanting to talk (Scandole: 216).

Detective Scandole asked about Wilson’s property,
specifically what she did after she came out of the bathroom.
Defendant gave her statement that answered the question (Scandole:

206-08). When she finished, Detective Scandole asked if she used

 

3° Midway through the trial, the People announced that
defendant had made a statement the day after she was arrested,
that pre-trial notice had been given for this statement, but that
this statement had not been litigated at the pre-trial Huntley

hearing (150-52). The People pointed out that both parties had
referred to this statement in their opening statements at trial
(151-52). The court interrupted the trial to hold a supplemental

Huntley hearing to consider the admissibility of this statement
(152).
Wilson’s benefit card. Defendant said, “Absolutely not”
(Scandole: 208).

Defendant’s Case

Defendant rested without presenting any evidence (H. 33).

The Court’s Decision

 

The court found that defendant knowingly and voluntarily
waived her Miranda rights and that, because the written and video-
recorded statements were largely exculpatory, defendant was not
coerced into making the statements (H. 33-34). The court denied
defendant’s motion to suppress the statements (H. 35).

At the supplemental hearing for the statement made on July
26, 2012, the court found that defendant had not cut off any
further questioning at the end of her video-recorded statement the
night before, the delay in arraigning defendant was not
unreasonable and that the People proved beyond a reasonable doubt

that the statement was knowing, voluntary, and intelligent (218-

22). Defendant’s motion to suppress this statement was denied
(222).
The Trial

The People’s Case

 

VICTORIA WILSON (“Victoria”) was the sister of Anthony Wilson
(“Wilson”), who lived at 832 Bushwick Avenue in Brooklyn (Wilson:

67). Victoria typically saw Wilson on holidays and saw him for
the last time at her mother’s house on Thanksgiving 2011 (Wilson:
68-70). For Christmas 2011, because Wilson did not even call her
on the phone, Victoria went to defendant’s apartment, which she
had been to four times, and knocked on the door. There was no
answer (Wilson: 68, 70-71).

SHAKEEMA FORTUNE saw Wilson about four to five times per week
from 2009 through 2011 and had been to his apartment a few times
(Fortune: 133-34, 139, 141). Wilson and Fortune considered
themselves to be like brother and sister, and Wilson baby sat for
her children (Fortune: 133, 141).

Sometime before Thanksgiving 2011, between 9:00 and
10:00 p.m., Fortune saw Wilson at his apartment because Fortune
and Wilson were going to go out to play pool that night (Fortune:
134-35, 144-45). Wilson was with someone he introduced as his
girlfriend by saying, “This is Renee I was talking about.”
(Fortune: 135-36, 143). Renee said that they were not going out,
and so Fortune left Wilson’s apartment by herself (Fortune: 136,
143).4 Fortune never saw Wilson again (Fortune: 137).

In the fall of 2011, MATTHEW SHEPARD, who lived on Cedar
Street in Brooklyn, knew a “Tony,” who was a panhandler that

Shepard occasionally saw on Broadway (Shepard: 344-45). Shepard

 

4 Fortune did not identify defendant in court as Renee.
had no relationship with Tony, but eventually learned that he
lived near Bushwick Avenue and Kosciusko Street (Shepard: 345-46).

In “one of the warmer months,” Shepard met “Renee,” who was
defendant, through a friend (Shepard: 346, 348-49). Shepard found
defendant attractive (Shepard: 350). During a brief conversation,
defendant said that she was staying with Tony because she had
nowhere else to stay (Shepard: 346-47). Defendant and Shepard
exchanged phone numbers. Because Shepard did not want his
girlfriend to know that he was talking with another woman, he had
defendant use Tony’s phone number (Shepard: 347, 351). Shepard
was almost sure that his phone was in his name, but did not
remember the number for the phone (Shepard: 347-48).

Within a couple days of Thanksgiving 2011, in the early
morning, defendant called Shepard, who recognized the phone number
of the incoming call as Tony’s phone number (Shepard: 350-51, 364-
65). Defendant asked Shepard what he was doing and if she could
come by. Shepard thought that they would have sex and arranged to
meet defendant on DeKalb Avenue (Shepard: 350-51, 365-66).

When they met there, defendant had three or four bags with
her. Shepard joked about her being a bag lady (Shepard: 351-52,
359, 365). Defendant said that she had had an altercation with a
friend (Shepard: 352-53). She said, “I’m not paying rent and

a“

fucking him. I am not going to pay rent and fuck him, too.
Defendant added that she “poked him” (Shepard: 353). Defendant
had a little swelling on the face, but no blood on her (Shepard:
355, 366).

Defendant stayed at Shepard’s home for a few hours (Shepard:
354). While there, Shepard asked defendant what was wrong with
her. Defendant said, “This guy is crazy. I’m not going to pay
rent and fuck him.” As remembered by Shepard, defendant said that
he “tried to take it, tried to force his self” on her (Shepard:
367-68). Shepard thought that defendant suggested that they go
check on “Anthony,” but Shepard refused to go (Shepard: 368).

Defendant could not stay at Shepard’s house because Shepard
had to go to Manhattan (Shepard: 356). Shepard thought that a
“gentleman” came and got defendant (Shepard: 356). That was the
last time Shepard saw defendant before her arrest (Shepard: 356,
359).°

DONET ROBINSON lived at 832 Bushwick Avenue with his wife,
who owned the building (Robinson: 77-78). Robinson knew Wilson as
a tenant, who had lived there for one to one and one-half years
(Robinson: 78-79). Wilson’s rent came from “section eight” and

from public assistance and was sent by the government directly to

 

° The police brought Shepard in to testify (Shepard: 360).

Shepard had a criminal record in Pennsylvania and New Jersey for
drugs (Shepard: 343-44, 362-63).
the landlord (Wilson: 67; Robinson: 79). Robinson would collect
Wilson’s mail and put it under Wilson’s door (Robinson: 80).

On January 3, 2012, Robinson went into Wilson’s apartment
with a key because Wilson had not been picking up his mail and
because Robinson had not. seen Wilson for about two months
(Robinson: 81-82. 85). Robinson knew, as did Victoria and
Fortune, that Wilson kept a neat apartment (Wilson: 68; Robinson:
81; Fortune 134). When Robinson entered, however, he saw “red
stuff” all over the floor (Robinson: 82). He also saw Wilson
lying on the bed (Robinson: 82-83).

The apartment did not appear as if it had been forcibly
entered. Robinson noticed that the apartment, which had steam
heat controlled by the tenant, was cool (Robinson: 83-84). Not
going any further into the apartment, Robinson stepped out and
then called his wife and the police (Robinson: 85).

At 10:58 a.m., Police Officer GARRETT MARSDEN responded to
the apartment (Marsden: 111-12). After the landlord opened the
door for him, which was on the Kosciusko Street side of the
building, Officer Marsden went inside and saw a dead body, which
he later learned to be that of Wilson, on the bed (Marsden: 113).
The apartment had a foul odor and clothes and a towel were strewn
about (Marsden: 113-14). Officer Marsden secured the crime scene

(Marsden: 115).
On January 3, 2012, Detective STEPHEN MARKOSKI of the Crime
Scene Unit was called to 832 Bushwick Avenue, arriving at 2:42
p.m. (Markoski: 2-5). He found the ground-floor studio apartment
there to be cold, bloody, and in disarray, but without any signs
of forced entry (Markoski: 7-8). The apartment’s temperature was
only 28° . (Markoski: 32). A body in an advance state of
decomposition was on the bed. Maggots were throughout most of the
body (Markoski: 8). The apartment itself had only a place to
sleep, a kitchen, and a bathroom (Markoski: 9).

Detective Markoski recovered a black sock with bloodstains, a
pair of blue jeans with a black belt and with bloodstains, a brown
long-sleeved shirt with bloodstains, a white towel with
bloodstains, and two prescription pill bottles, which were
underneath the bed (Markoski: 9, 11-12, 27). Detective Markoski
took four swabs from bloodstains on the nightstand, the kitchen
cabinet, inside the bathtub, and from the bathroom wall (Markoski:
12-13, 15; stipulation: 392-93). Later, Amy Dorsey from the New
York City Police Department laboratory took swabs from bloodstains
from the exterior and the caps of the two prescription pill
bottles, which were for Seroquel and Fluoxetine (stipulation: 393-
94).

IRINI SCORDI-BELLO was a medical examiner I with the Office

of the Chief Medical Examiner of the City of New York and an

10
expert in forensic pathology (Scordi-Bello: 227-28). She was
present at the autopsy of Wilson, which was conducted on January
4, 2012 by Frede Frederic, and reviewed the report (Scordi-Bello:
229-30, 251).

The autopsy found that Wilson was 5’9” tall, 150 pounds, and
was fifty years old (Scordi-Bello: 230). The autopsy also found
that Wilson had seven stab wounds and that his body was in a state
of morbid putrefaction (Scordi-Bello: 230-31). _ Under the
conditions, the decomposition was consistent with the death being
on November 29 (Scordi-Bello: 240-41).

The sequence of the stab wounds could not be determined and
so they were arbitrarily numbered one through seven (Scordi-Bello:
231). Number one was on the right side of the chest, was one-
half-inch deep, was just below the clavicle, and had a right to
left, front to back, and downward direction (Scordi-Bello: 232-33,
249). Numbers two through five were clustered on the left side of
the chest and all cut through the fourth rib, which required much
more force to cut through than the force needed to cut through
soft tissue (Scordi~Bello: 233, 239-42). The clustering was
indicative of the wounds being made in close succession and
suggestive of Wilson not actively moving during the stabbing
(Scordi-Bello: 242-43). Those four wounds were from front to

back, left to right, and downward (Scordi-Bello: 234). Numbers

11
two and three, which were two inches deep, did not enter the chest
cavity, but number four, which was five inches. deep, pierced the
heart, and number five, which was six inches deep, pierced the
lung (Scordi-Bello: 234-35, 238-39, 249-50). Number six was to
the lower chest, was five to six inches deep, and had a front to
back, left to right, and upward direction (Scordi-Bello: 236-37,
245, 250). Number seven was to the left upper back on the
opposite side of the shoulder and was two and one-half inches deep
(Scordi-Bello: 237-38, 250).

None of the wounds was a slash wound (Scordi-~Bello: 241).
Although none of the wounds was instantaneously lethal, the wounds
would have impeded. Wilson’s ability to move around (Scordi-Bello:
257-59). When someone is grievously wounded, as Wilson was, he
might urinate or defecate (Scordi-Bello: 257, 260). Showed the
photograph of Wilson’s pants, Doctor Scordi-Bello stated that the
staining on the pants was too light to be blood (Scordi-Bello:
260-61). Also, more wounds means more blood loss and a quicker
loss of consciousness (Scordi-Bello: 259-60). The stab wounds to
the trunk with the heart, lung, and musculoskeletal injuries were
‘the cause of death (Scordi~Bello: 238).

Wilson had no injuries to his hands or arms (Scordi-Bello:
241). Because of the decomposition of the body, the only fluids

available for analysis were blood and brain tissue (Scordi-Bello:

12
246). Analysis of those fluids showed that Wilson had in his
system alcohol with a concentrate of .20% of the _ blood,
Fluoxetine, which is an anti-depressant, Benzoylecgonine, which is
a breakdown product of cocaine, and Levamisole, which is a cocaine
cutting agent (Scordi-Bello: 246-47, 255-56). Seroquel, which is
an anti-psychotic and anti-depressant, was not detected (Scordi-
Bello: 255).

SARAH PHILLPS was a criminalist level four with the
Department of Forensic Biology in the Office of the Chief Medical
Examiner and was an expert in forensic biology (Phillips: 309,
312). On January 6, 2012, she received items from the autopsy of
Wilson and items collected by Detective Markoski (Phillips: 314,
316). Phillips tested some of the samples for human blood
(Phillips: 316-18).

Blood that had a DNA profile matching Wilson’s DNA profile
was found in samples from the exterior the Fluoxetine bottle, from
the nightstand, and from the kitchen cabinet (Phillips: 317-19,
323-24). Blood that had a mixture of DNA profiles that could have
included Wilson’s DNA profile was found on the cap of the Seroquel
bottle (Phillips: 321). The penile swab from Wilson showed the
presence of semen with a DNA profile that matched Wilson’s DNA

profile (Phillips: 318-19).

13
Blood that had a DNA profile that matched the DNA profile of
an Atara Wisdom that had been uploaded on the CODIS database was
found in samples from the bathroom wall and the bathtub (Phillips:
322). On May 9, 2013, an oral swab was taken from defendant to
obtain her DNA profile (Phillips: 323; stipulation: 394-95).
Defendant’s DNA profile from the oral swab matched the profile
from the blood samples from the bathtub and the bathroom wall
(Phillips: 323-24).

Detective CHRISTOPHER SCANDOLE’s testimony at trial was
substantially consistent with his testimony at the Huntley hearing
(Scandole: 266-95). Defendant’s written statement was as follows:

I had lost my place to stay and I moved in
with this guy that I met over by the Doctor’s

office on Broadway. I was giving him some
money when I could. He’s a crack user and
when he smokes crack he’s like a different
person.

One night when I was sleeping I woke up and I
found him touching me under my shirt. I told
him we aren’t like that and that’s not why
I’m here. We argued and it got real heated.
I left out and I called one of my friends on
the phone and I calmed down. A little while
later right around Thanksgiving time we got
into another argument that got real heated
and loud. I left and I went to my sister’s
house for a couple of days. I talked to him
on the phone a couple of times and I went
back to get my clothes because I had an
- interview set up for the next day.

When I got there he was OK, nice like when I

first met him. Later that night I’m on the
couch getting my clothes and he tells me “I’m

14
getting some pussy tonight.” I tell him OK

-then I’ll get out of here. He stands in
front of the door and says “uh-uh.” Then he
picks up a pink belt and he wraps it around
his hand. When he did that I picked up the
knife and I put it in my sweater. When I got
up he punch me in the face. Then he pulled
the sweater over my head and he started
punching me in the shoulder and back. As
he’s punching me he is pushing my head to the
ground and I’m thinking if my head hits the
ground I’m dead. That’s when I took out the
knife and I stabbed at him.

I ran into the bathroom and I see I have a
big knot on my head and my shoulder is all
bruised. I got all my stuff together in a
duffel bag and I left out to go to Ebony’s

house. I didn’t tell Ebony what happened and
I didn’t tell anyone else what happened.

(Scandole: 274-76, 279-81; People’s Exhibit 55).

Detective DEBORAH BATANJANY put defendant in a _ lineup
(Batanjany: 376). Shepard viewed the lineup and immediately
identified defendant as “Renee” (Shepard: 359-60, 369-70;
Batanjany: 385-86). He was certain of his identification
(Shepard: 370) .° During arrest processing, defendant gave her age
as twenty-five, her height as 5’6”, and her weight as 115 pounds
(Batanjany: 388, 391). On July 25, 2012, Assistant District
Attorney ED PURCE was notified to go to the 83rd Precinct,

arriving between 9:00 and 9:15 p.m. (Purce: 297-300).

 

© Shepard was not certain of his in-court identification of
defendant as Renee, because defendant, having gained weight,
appeared to be different (Shepard: 361-62, 369).

15
Defendant’s video-recorded statement was essentially the same
as her written statement. A difference in the video-recorded
statement was that, after returning to defendant’s apartment from
her sister’s apartment, defendant went to sleep while Wilson
watched television (People’s Exhibit 56 at 9:16:12 - :36). The
alleged attempted rape began when defendant was sleeping on the
couch and Wilson touched her inappropriately (Id. at 9:17:26 -
18:33).

Otherwise, in the video-recorded statement, defendant added
the following to what she had said in her written statement: Her
relationship with Wilson was just “friends” (Id. at 9:08:16). She
did not pay rent to Wilson, but gave him as much as $50 to $60 to
make sure food was in the house (Id. at 9:08:50 - 2:09:00). She
did not know if Wilson worked, but knew that he was in a drug
program (Id. at 9:10:06 - :25). She had problems with Wilson
bringing in drugs and wanting to sleep with her (Id. at 9:10:38 -
11:10). She slept on the couch, and Wilson slept on the bed (id.
at 9:16:22). She went to her sister’s place after the first
argument over Wilson wanting to sleep with her in which Wilson
called her names (Id. at 9:12:06 - :13:24). The events that lead
to the stabbing began at 3:00 a.m. (Id. at 9:17:04). She got the
knife from one of her bags next to the couch where she was sitting

(Id. at 9:21:58 - :22:16). The knife was a folding knife (Id. at

16
9:23:44). She tried to push herself up while trying to push
Wilson off of her (Id. at 9:27:42 - :28:05). Because she was bent
over, she believes that she stabbed Wilson in the legs (Id. at
9:29:10). She does not remember how often she stabbed Wilson (Id.
at 9:29:50 - :52).

The recording showed that, after describing the stabbing,
defendant bent over in her chair with her face in her hands and no
longer spoke (Id. at 9:30:39). After the recording was off,
A.D.A. Purce did not speak again with defendant (Purce: 302-03).

The next day, July 26, 2012, at 10:00 a.m., defendant gave
her third statement (Scandole: 281). In response to Detective
Scandole’s question about what was done with the victim's
property, defendant said:

After I stabbed him, I came out of the
bathroom and I saw him laying on the bed, I
picked up his phone, his keys and his wallet.
When I left, I was on the phone talking to
somebody but I was in a bit of a fog, I don’t
remember who I was talking to.

As I was walking, I threw away his keys
but I kept his wallet and I didn’t use it. I
went over to my friend Tiffany’s house, which
was by East 93rd and Rutland Road and I
stayed there for a couple of days.

I continued to use the phone for a
little while but then I threw that away also.

(Scandole: 282-83). When Detective Scandole asked if she had used

Wilson’s benefit card, defendant said, “Absolutely not” (Scandole:

283).

17
NORMAN RAY CLARK III was the custodian of records for Sprint
who provided subscriber information for several telephone numbers
(Clark: 154-59). According to those records, Wilson was the
subscriber for the phone number (347) 793-1940 (“Wilson’s phone”),
which was for a prepaid phone that included both voice calls and
text messaging (Clark: 160-62, 164). “The records showed that the
last phone call from Wilson’s phone to phone number (347) 546-
9337, the number subscribed to by defendant (“defendant’s phone”),
“was on November 28 at 8:17 a.m. and the last text message from
Wilson’s phone to defendant’ s phone was at 12:41 p.m. that day
(Clark: 179-81, 190-91). |

The records showed that on November 29, 2011, Wilson’s phone
made two calls at 12:37 a.m.: one call was to the number 8-send,
which could have been a misdial, and the other call was to 911 for
a call that lasted 26 seconds (Clark: 171-72). In reviewing the
records, Clark discerned that the phone numbers in communication
with Wilson’s phone after the 911 call were different from the
phone numbers in communication with Wilson’s phone before the 911
call (Clark: 176-77).

After the call to 911, the next calls from Wilson’s phone
that day were all outbound calls and were made at 12:57 a.m. for
40 seconds to phone number (347) 231-8819, a number subscribed to

by a Paul Gerard; at 12:59 a.m. for 58 seconds to phone number

18
(347) 889-3277, a number subscribed to by a Layton Bora (“Bora’s
phone”); at 1:00 a.m. to Bora’s phone again (Clark: 173-76); at
5:00 a.m. for 122 to 131 seconds to phone number (347) 231-3340
(“Theo/Shepard’s phone”) ’; and at 5:14 or 5:15 a.m. for 33 seconds
to Theo/Shepard’s phone (Clark: 181-82, 186-88, 196-97, 199). The
former call to Theo/Shepard’s phone was routed with no indication
that it want to voicemail, and the latter call to that phone went
to voicemail (Clark: 182-83, 187-88). At 5:13 a.m. and 5:14 a.m.,
attempted calls were made from Theo/Shepard’s phone to Wilson’s
phone that were 15 and 11 seconds in duration and went to
voicemail (Clark: 197-99).

Additional records showed that on November 29, at 12:03 a.m.,
a call was made from Bora’s phone to defendant’s phone (Clark:
192-93). At 3:33 p.m., defendant’s phone received a text message
from Bora’s phone (Clark: 193). At 3:35 p.m., defendant’s phone
sent a text message to Bora’s phone (Clark: 194).

RICHARD LeBLOND of the New York City Human Resources

Administration (HRA) investigated welfare fraud (LeBlond: 90-91).

 

’ The number for Theo/Shepard’s phone was subscribed to by a
“Theo Theo,” with no address given for the subscriber (Clark: 184-
85). Sprint does not require an identification to verify the name
of the subscriber for a prepaid phone, and so the subscriber could
use a false name (Clark: 185). Sprint’s records showed that
Theo/Shepard’s phone was listed as the account contact phone for
Matthew Shepard (Clark: 184-87, 194-95). Sprint requires an
account contact phone number for subscribers in order to reach
them if they cannot be reached at their subscribed phone numbers
(Clark: 185-86).

19
LeBlond explained that someone on public assistance, which
consists of cash, Medicaid, and SNAP (otherwise known as food
stamps), is issued a benefits card that works like a bank card
with a “PIN.” HRA keeps record of its clients’ spending
(LeBlond: 92-93).

In “May 2012, at Detective Scandole’s request, LeBlond
provided the records for Wilson and defendant from September l,
2011 to May 31, 2012 (LeBlond: 93-96). Those records showed that
Wilson had cash benefits and SNAP (LeBlond: 100). For September
through November 22, 2011, Wilson’s card was used mostly at
addresses on or near Broadway in Brooklyn (LeBlond: 100-01).
Beginning on December 6, 2011, the card was used at addresses on
Rockaway Avenue, East 98th Street, East 93rd Street, Rutland Road,
-and Ralph Avenue (LeBlond: 100-02).

The records showed that defendant also received cash benefits
and SNAP (LeBlond: 104). For September 2011, her card was used at
addresses on Gates Avenue, Broadway, Sutter Avenue, Mother Gaston
Boulevard, and Rutland Road (LeBlond: 103). For December 2011,
her card was used at addresses on Flatlands Avenue and Rutland
Road (LeBlond: 104). From December 17, 2011 through April 20,
2012, defendant’s card was used in Pennsylvania and New Jersey as
well as in Brooklyn and the Bronx (LeBlond: 106-07; People’s

Exhibit 44).

20
RICHARD SCHOEN, a police communications technician with the
New York City Police Department, retrieved a 911 call from
Wilson’s phone number made on November 29, 2011, between 12:20 and
12:40 a.m. (Schoen: 125-27, 131). The caller said, “I’ve got this
girl in my house. I don’t know what’s wrong with her. She’s
acting all crazy, and I want her out of my house.” The call ends
abruptly with no response to the inquiry from the 911 operator
(People’s Exhibit 42). Victoria identified the voice on the call

as Wilson’s voice (Wilson: 71-72).

Defendant’s Case

Defendant rested without calling any witnesses or introducing

any other evidence (400).

Summations

Defendant argued that she was justified because Wilson
allegedly tried to rape her (410-11). Defendant began by
asserting the People’ s case was based on speculation (413-15).
Defendant then theorized that Wilson, who was a decent man when
sober, came home drunk or high and tried to force himself on her
(415-17).

Defendant argued that the lack of defensive wounds on Wilson
was because his intoxication meant that he “was not feeling things
as much” (419-23). Defendant posited that Wilson had already been

stabbed when he called 911 (424). As for her statements,

21
defendant claimed that the detectives “were grilling her and
breaking her down,” yet she did not confess (428-31).

Turning to the physical evidence at the crime scene,
defendant pointed out that, because some of the blood was not
tested, what happened in the apartment was uncertain (432).
Defendant theorized, based on the medical examiner’s testimony,
that Wilson was not killed instantly, but that Wilson supposedly
did not know that he had been stabbed because he was in shock
(434). Defendant added that she left the apartment without
knowing Wilson’s condition (440). Defendant told the jury that
the case was not about who used Wilson’s benefit card, but was
about justification (435).

Defendant tried to downplay her initial statement to Matthew
Shepard about poking Wilson by attributing the statement to her
being upset and angry (437-38). Defendant went on to say that the
later statement to Shepard about Wilson forcing himself on her was
consistent with her claim of rape and was made when she supposedly
was more relaxed (438). Defendant concluded that there were too
Many uncertainties to find guilt beyond a reasonable doubt (439-
42).

After stating the undisputed facts of the case, the People
said that defendant admitted her intent to kill even if for the

alleged purpose of preventing rape (445-48). The People added

22
that the number and location of the stab wounds was further
evidence of intent to kill (448). Thus, according to the People,
justification was the only issue the jury had to decide (448-49).

As for justification, the People argued that Wilson did not
attempt to rape defendant, because Wilson would have been unable
to call 911 if defendant was stabbing him while he was trying to
rape her, and because the call was not about a stabbing, but about
defendant acting crazy (449-51). Indeed, the People noted that
Wilson had no reason to call 911 and draw the police to his
apartment if he was in fact raping defendant (453-54, 467-69).

The People pointed to the 911 call itself as the reason why
defendant stabbed Wilson, because the call showed that “whatever
arrangements they had” -- whether a “50-year-old man” would expect
to have sex from a “25-year-old girl” living with him -- was
coming to an end (451-53, 461-62, 468, 470, 481-82). The People
said that Wilson held defendant out to Shakeema Fortune as his:
girlfriend, and that defendant showed herself to be possessive of
Wilson by cancelling Wilson’s plans to play pool with Fortune
(472). The People added that her statement to Matthew Shepard was
further proof that she “poked” Wilson because he now wanted to
have sex instead of or in addition to what little money she was
paying him (451-52). Thus, the People did not deny that Wilson

“tried to have sex” with defendant, but that “just because you

23
don’t want to have sex with someone doesn’t mean that they are
trying to rape you” (452, 473). Specifically, the People said,
“No doubt [Wilson] told [defendant], look if you are not going to
have sex with me, you gotta get out, and then that’s what put her
over the edge and that is what made her stab him” (453). The
People pinpointed the time of the murder as between the 12:37 a.m.
call to 911 and the 12:50 a.m. next call from Wilson’s phone (452-
53, 470).

As for defendant’s second statement to Shepard, the People
presented the inference that defendant’s speaking of Wilson trying
to force himself upon her was an attempt to make the stabbing more
justifiable so that Shepard would not be afraid to let her stay
with him (455-56, 479). The People also presented the inference
that the second statement was a warning to Shepard not to try to
have sex with her (456).

Other evidence that disproved rape, as listed by the People,
was that defendant took Wilson’s property; that she locked the
door of the apartment when she left; that the heat in the
apartment was turned off; that she fled, as shown by her usage of
her welfare benefits card, to Pennsylvania and New Jersey; that
she variously said in her statements that she went to her sister,
to Tiffany, and to Ebony; that defendant did not call 911, go to

the police, or seek medical treatment for the supposed attempted

24
rape; that the stab wounds were not consistent with defendant
being bent over and stabbing Wilson in the legs as described in
her videotaped statement; and that the soiling of Wilson’s jeans
and the jeans being inside-out when off of Wilson showed that the
jeans were on him when he was being stabbed (456-67, 474-76, 479-
81). As for Wilson’s welfare benefits card, the People said, “I
am not suggesting to you that it was used by her, but I am
suggesting to you that it was used by someone that wasn’t Anthony
Wilson” (459-60) . ;

The People further argued that the same evidence that
disproved justification proved intent to kill (469). Additional
evidence of intent was that the photographs of the crime scene
showed that someone had tried to wipe up the blood and the feces
(471-72, 476).

The People invited the jury to ask why Wilson was naked and
why he was on the bed (477). The answer the People provided was
that defendant was already concocting the rape to excuse her

stabbing of Wilson -- that she “staged that scene” to make it

“look like there was some sort of melee” (477, 482).

The Verdict and the Sentence

On July 10, 2014, defendant was convicted of Murder in the

Second Degree (P.L. § 125.25[1]) (524-26). On October 8, 2014,

25
Case 1:20-cv-02196-KAM Document 1-3 Filed 05/14/20 Page 29 of 90 PagelD #: 235

defendant was sentenced to eighteen years to life imprisonment (S.

13).

26
POINT I

THE EVIDENCE DISPROVING JUSTIFICATION WAS
LEGALLY SUFFICIENT, AND THE VERDICT WAS NOT
AGAINST THE WEIGHT OF THE EVIDENCE THAT
DISPROVED JUSTIFICATION.

The evidence was legally sufficient because the 911 call, the
clustering of the stab wounds, the condition of the apartment, and
the People’s other evidence disproved justification.
Additionally, the verdict was not against the weight of the
evidence because the main evidence of justification was
defendant’s self-serving statements, which the physical evidence
largely contradicted.

Because the People prevailed at trial, on review of legal

sufficiency, the evidence must be viewed in the light most

favorable to the People. People v. Hampton, 21 N.Y.3d 277, 287

 

(2013); People v. Bailey, 13 N.Y.3d 67, 70-71 (2009); People v.

Contes, 60 N.Y.2d 620, 621 (1983). The People are entitled to
every reasonable inference that can be drawn from the evidence.
Hampton, 21 N.Y.3d at 287; Bailey, 13 N.Y.3d at 70-71; People v.
Ford, 66 N.Y.2d 428, 437 (1985). Consequently, a challenge to the
legal sufficiency of the evidence must be rejected if “any
rational trier of fact could have found the essential elements of

the crime beyond a reasonable doubt.” Contes, 60 N.Y.2d at 621

 

(quoting Jackson v. Virginia, 433 U.S. 307, 319 [1979]) (emphasis

in Jackson).

27
In weight of the evidence review, the court should first
determine “whether an acquittal would not have been unreasonable.”

People v. Danielson, 9 N.Y.3d 342, 348 (2007) (citing People v.

 

Romero, 7 N.Y.3d 633, 636 [2006]). “If so, the court must weigh
conflicting testimony, review any rational inferences that may be
drawn from the evidence and evaluate the strength of such
conclusions.” Id. The court should accord “{g]reat deference

to the fact-finder’s opportunity to view the witnesses, hear
the testimony and observe demeanor.” People v. Kancharla, 23

N.Y.2d 294, 303 (2014) (quoting People v. Bleakley, 69 N.Y.2d 490,

 

495 [(1987]) (alterations in original). This weighing should be
done in light of the elements of the crime as charged to the jury.

People v. Johnson, 10 N.Y.3d 875, 878 (2008); Danielson, 9 N.Y.3d

 

at 349.

In addition to proving a defendant’s guilt of the charged
crimes beyond a reasonable doubt, when justification is raised as
a defense, the People have to disprove the defense beyond a
reasonable doubt. See P.L. § 25.00(1); People v. Craig, 78 N.Y¥.2d

616, 619, n.1 (1991); People v. McManus, 67 N.Y.2d 541, 546

 

(1986). The defense of justification allows a defendant to use
deadly physical force against someone, when the defendant
“reasonably believes that such other person is committing or

attempting to commit a .. . forcible rape.” P.L. § 35.15(2) (b).

28
By itself, Anthony Wilson’s call to 911 #£2disproved
justification. After all, someone committing a rape is not going
to call the police to come to the scene.

There was much more evidence disproving justification than
just Wilson’s call to 911. The purpose of that call was to have
defendant removed from the apartment because she was “acting all
crazy.” Wilson would not have wanted defendant out of his
apartment if he was hopeful of having sex with her, whether
against her will or not. Also, the abrupt end to the call without
any response from Wilson to the 911 operator’s inquiries was
indicative that he, not defendant, was being attacked.

Defendant argues that Wilson’s intoxication, the possibility
that Wilson was high, and the possibility that Wilson was
hallucinating made his call to 911 untrustworthy and that the
abrupt end of the call could have been because Wilson “changed his
mind about wanting police to remove her” (Defendant’s Brief at 44-
45). However, defendant’s articulation of his words on the cail
is clear and not slurred. The determination in his voice to have
defendant removed from his apartment was such that he would not
have suddenly changed his mind about having defendant removed
without telling the 911 operator. Thus, defendant’s arguments are

speculative and based on a view of the facts in the light most

29
favorable to the defendant, which is contrary to the proper
standard of review for legal sufficiency.

The nature of the wounds, particularly when contrasted with
defendant’s statements, also disproved justification. The
testimony of Doctor Scordi-Bello that the clustering of four of
the wounds on the left side of the chest was indicative of Wilson
not actively moving when those wounds were made and the lack of
defensive wounds on Wilson meant that he was unable to resist
defendant’s onslaught with the knife. If defendant was trying to
resist Wilson’s alleged advance on her in his rape attempt, the
number and the severity of the wounds went beyond what was
necessary to stop the advance. Furthermore, in her videotaped
statement, defendant demonstrated how she was bent over and unable
to push herself up so that she was able to stab only at Wilson’s
legs. However, all seven of the wounds were to the upper chest or
to the back of the shoulder and six of the wounds were in a
downward direction. Thus, the stabs wounds could not possibly
have been made as defendant described and demonstrated in her
video-recorded statement.

When defendant first met Shepard after the murder, defendant
never mentioned the alleged rape. She said only that she “poked
him” because she was’ “not going to pay rent and fuck him, too.”

If the alleged rape was why she “poked” Wilson, then she had no

30
reason not to mention it. The motive of the alleged rape would
have been a more understandable and sympathetic reason for the
stabbing rather than the motive of the thinking that consensual
sex and paying rent was too much to ask of her.

Even when she later told Shepard that Wilson allegedly tried
to force himself on her, she did not describe what she meant by
force. Defendant could have meant that Wilson was. being
particularly insistent on having sex, but that Wilson could have
stopped short of where the sex would have been non-consensual.

Lastly, her use of the term “pok[ing]” to describe the
stabbing and the use of Wilson’s phone after he was dead showed
her callousness. It showed how she trivialized Wilson’s life to
the extent that she would kill him if he would no longer provide a
nearly free place for her to live. Her fleeing the jurisdiction
after the murder demonstrated her consciousness of guilt.

The stripping of Wilson’s body and the attempted wiping up of
Wilson’s blood and feces, which could only have been done by
defendant since Wilson was dead or dying, was an unsuccessful
attempt to make the scene appear as if an attempted rape had
occurred and also demonstrated defendant’s consciousness of guilt.
The blood and the feces or urine on Wilson’s jeans and the inside-
out condition of the jeans when found show that Wilson was wearing

the jeans when he was stabbed. If Wilson was sexually advancing

31
against the sleeping defendant in the middle of the night, he
likely would not have had jeans on and those jeans would not have
been turned inside-out with blood and feces staining them.

Defendant argues that Wilson could have lived for as long as
twenty minutes after the stabbing and so could have taken off his
jeans and tried to clean up the blood himself (Defendant’s Brief
at 44). Defendant fails to explain why Wilson, with stab wounds
to his lungs and heart, would be more interested in taking off his
soiled jeans and cleaning his apartment instead of seeking help
for his failing condition.

Nevertheless, defendant’s argument about the twenty minutes
ignores the standard of review that the evidence has to be viewed
in the light most favorable to the People. Doctor Scordi-Bello
did not testify that Wilson could have lived for twenty minutes
‘after the stabbing; rather, she testified that, although none of
the wounds was instantaneously fatal, she did not have a way of
knowing specifically how long defendant could have lived after the
stabbing and did not commit to any of defendant’s suggested -
possibilities that Wilson ‘could have lived for five, ten, or
twenty minutes (Scordi-Bello: 257-58). Doctor Scordi-Bello
further testified that the wounds to the heart and lungs “would
have impaired him at some level,” could have affected “his ability

to move around,” and could have led to unconsciousness in seconds

32
or minutes, without being specific as to the exact time (Scordi-
Bello: 259). Doctor Scordi-Bello added that “the more injuries,
the more blood loss, the quicker someone will lose consciousness”
(Scordi-Bello: 260). Thus, defendant’s argument that Wilson,
rather than defendant, could have taken off the jeans and tried to
clean the apartment is without merit.

Under all of these circumstances, in the light most favorable
to the People, a rational jury could find that justification was
disproven beyond a reasonable doubt. The evidence of guilt,
therefore, was legally sufficient.

The verdict was not against the weight of the evidence.
Defendant presented no evidence. Accordingly, her defense was
based primarily on her statements to law enforcement. Those
statements were largely self-serving and unsupported by the
physical evidence. Not only did the physical evidence of the stab
wounds contradict the videotaped statement’s description of the
stabbing, but the evidence of when defendant used Wilson’s phone
and when Wilson made the 911 call was made contradicted
defendant’s statements that the stabbing happened at 3:00 a.m.

In defendant’s video-recorded statement, she said that, while
she was living in Wilson’s apartment, she slept on the couch, and
Wilson slept on the bed. She also said that she was sitting on

the couch when defendant attempted to rape her. The crime scene

33
evidence, however, showed no couch. The only furniture in the
apartment to lie down on was a queen-sized bed. The only
furniture to even sit on was two kitchen chairs and a cushioned
chair. This evidence of the furniture also undermined defendant’s
assertion in her statements that she did not have a_ sexual
relationship with Wilson, because the only place in that tiny
apartment for defendant to sleep was alongside Wilson on the
queen-sized mattress.

Defendant argues that Shepard’s testimony corroborated her
statements about the alleged attempted rape because Shepard
testified that defendant sounded “stressed” when she called him
and that defendant had swelling to her face (Defendant’s Brief at
42). The stress defendant apparently felt did not necessarily
corroborate her statements about the alleged rape because the
stress could have been attributable to knowledge that she had just
killed someone and could now be criminally liable for the murder.
The stress could also have been attributable to her facing the
prospect of homelessness. Although Shepard noticed “a little bit”
of swelling on defendant, he also testified that defendant had no
blood on her, adding that “[s]he would never got to [his] house if
she had that on her” (Shepard: 355). This testimony of Shepard
corroborates the People’s evidence as to the lack of an attempted

rape because it shows that defendant’s blood found in the bathroom

34
Case 1:20-cv-02196-KAM Document 1-3 Filed 05/14/20 Page 38 of 90 PagelD #: 244

was there for a reason unrelated to Wilson’s supposed striking her
during the alleged attempted rape. Because of the incredibility
of defendant’s statements, and because of the strong inference
disproving justification from the People’s evidence, the verdict

was not against the weight of the evidence.

35
POINT II

DEFENDANT FAILS TO SHOW THAT THE PEOPLE’S
CONDITION FOR DEFENDANT’S ACCESS TO MATTHEW
SHEPARD PREJUDICED HER.

To obtain reversal of a conviction, “a defendant, when
claiming improper denial of access to a potential witness on due
process grounds, must make a showing of more than merely the
witness’ inaccessibility.” Kines v. Butterworth, 669 F.2d 6, 9
(1st Cir. 1981) (citing United States v. Scott, 518 F.2d 261, 268
‘(6th Cir. 1975]); see United States v. Cook, 608 F.2d. 1175, 1182
(9th Cir. 1979); Salemme v. Ristaino, 587 F.2d 81, 87-88 (lst Cir.
1978). Here, the People did not completely deny defendant’s
counsel access to Matthew Shepard; the People conditioned his
access on having the prosecutor or a detective investigator
present when defendant’s counsel spoke with Shepard. Although
this condition was improper, defendant cannot show that she was
prejudiced.

The record showed that Shepard was willing to speak with
defendant’s counsel even if someone else was present. The People
never instructed Shepard not to talk to defendant’s counsel unless
someone from the prosecution was present and never said anything
to dissuade him from speaking with defendant’s counsel. See

United States v. White, 454 F.2d 435, 439 (7th Cir. 1971)

 

(“reversal on this ground requires a clear showing that the

36
government instructed the witness not to cooperate with the

defendant”); United States v. Kemp, 379 F.Supp.2d 690, 714 (E.D.

 

Pa. 2005) (no new trial because defendant did not “allege that the
prosecution told [the witness] not to talk to [defendant]’s
counsel or in any other way denied {[defendant] access to
witnesses”), aff'd, 500 F.3d 257 (3d Dir. 2007). Although
defendant’s counsel complained generally about the condition, he
failed to specify what subjects he wished to discuss with Shepard
that would have revealed any defense strategy to the prosecution
or otherwise would have needed privacy. Indeed, defendant’s
counsel said that he wanted to ask Shepard only “a few questions”
(336).

It is difficult to fathom what defendant’s counsel could have

‘

discussed with Shepard that would have made a difference in the
trial. Shepard was not a surprise witness. He testified in the
grand jury and was listed as one of the People’s potential witness
at the beginning of trial (J. 25). The People disclosed Shepard’s
-grand jury testimony under C.P.L. § 240.20(1) (a) and People v.
Rosario, 9 N.Y.2d 286 (1961). Thus, defendant knew what Shepard’s
trial testimony was expected to be. ‘See Kines, 669 F.2d at 10

(“Discovery proceedings had produced for the defense the grand

jury minutes”); United States v. Lynch, 529 F.2d 518 (4th Cir.

 

1975) (pre-trial restriction of defense access to a witness was

37
not improper because the defense “had access to his statements and
were able fully to cross-examine and impeach him”).

Furthermore, the evidence at trial showed that defendant
called Shepard on the phone and went to his home on the night of
the stabbing. Thus, defendant had both Shepard’s phone number and
Shepard’s address by which defendant’s counsel could have
attempted to contact him before trial. See Kemp, 379 F.Supp.2d at
714 (defendant does not “allege that the Court in any way
prevented or limited his access to [the witness] before or during
trial, except at the moment she was arriving to testify”)
(emphasis added). Although the People needed a material witness
warrant to bring Shepard to court, it does not follow that Shepard
would have “been uncooperative with the defense if defendant’s
counsel had reached out to him before trial, especially when

Shepard had a criminal record and had been physically attracted to

defendant.
Additionally, Shepard’s testimony was uncomplicated. He
testified to two short encounters he had with defendant. The

first encounter was when he met her and they exchanged phone
numbers. The second encounter was when she went to Shepard after
the stabbing. The relevance of the latter encounter was that
defendant made a statement to Shepard about stabbing Anthony

Wilson because she did not want both to have sex with him and to

38
pay him rent. The relevance was also that defendant did not
appear to Shepard to be bleeding or to have any injuries.

Defendant argues that, even without an interview of Shepard,
her counsel elicited unexpected and favorable testimony that
defendant told Shepard that Wilson had “tried to take it, tried to
force his self on her” (367-68), and so, with an interview of
Shepard, her counsel “may have been able to elicit additional
exculpatory evidence” (Defendant’s Brief at 56). However,
defendant’s counsel cross-examination of Shepard was quite
thorough, and so the argument that an interview of Shepard could
have uncovered even more exculpatory testimony is entirely
speculative.

Defendant also suggests that, if her counsel had known that
he would elicit the allegedly favorable testimony about Wilson
forcing himself on defendant, then her counsel would not have
tried to impeach Shepard with his prior convictions and drug
problems (Defendant’s Brief at 56). However, the People had
already elicited Shepard’s criminal and drug background on direct
examination. Thus, if defendant’s counsel had refrained from
cross-examining Shepard about his criminal and drug histories, the

evidence of Shepard’s background would still have been before the

jury.

39
Case 1:20-cv-02196-KAM Document 1-3 Filed 05/14/20 Page 43 of 90 PagelD #: 249

Lastly, the condition on defendant’s counsel’s access to
Shepard was harmless, because even if defendant’s counsel could
have cross-examined Shepard so that his testimony would have been
fully supportive of defendant’s justification defense, the verdict
would not have been different. The main issue the jury had to
decide was whether the stabbing was justified in defense against
an attempted rape. The evidence of Wilson’s call to 911, by
itself, disproved justification. If Wilson was truly trying to
rape defendant, he would not have tried to call the police to the
scene. Additionally, the physical evidence at the scene and the
evidence of the stab wounds contradicted defendant’s statements
about the attempted rape in many ways (see infra at 50-51).
Because of this overwhelming evidence of guilt, and because of all
the other circumstances, the alleged condition on defendant’s
counsel’s access to Shepard is not grounds for reversal of the

conviction.

40
POINT III

PART OF DEFENDANT’S CLAIM THAT HIS RIGHT TO
PRESENT A DEFENSE WAS VIOLATED IS UNPRESERVED
FOR APPELLATE REVIEW. FURTHERMORE, THIS
RIGHT WAS NOT VIOLATED BECAUSE THE TRIAL
COURT’S EXCLUSION OF THE MEDICAL RECORDS AND
THE DOMESTIC INCIDENT REPORTS FROM EVIDENCE
WAS PROPER.

A. The Trial Court’s Exclusion of Anthony Wilson’s Medical
Records or Any Expert Testimony about Those Records Was
Proper Because There Was No Evidence that Wilson Was
Psychotic When He Allegedly Attempted to Rape Defendant
or that Defendant Knew that Wilson Had Been Prescribed
Seroquel for any Alleged Violent Psychosis.

When a defendant raises a justification defense in a homicide
prosecution, evidence of “prior violent acts of the deceased,

known to the defendant” is admissible on the issue of “whether the

 

defendant’s asserted fear of the deceased was reasonable.” People
v. Miller, 39 N.Y.2d 543, 550 (1976) (emphasis added); see also

People v. Reynoso, 73 N.Y.2d 816, 819 (1988) (evidence of the

 

“presence of a controlled substance in the victim’s body” was
properly excluded “since there is no indication in the record that
defendant knew that the victim was acting under the influence of
drugs”). Included in what is considered evidence of “prior
violent acts” is a decedent’s medical records when those records
help to explain a decedent’s “bizarre behavior.” People v.
Trivette, 175 A.D.2d 330, 331-32 (3d Dep’t 1991) (citing Miller,

39 N.Y.2d at 548-49); see People v. Frazier, 6 A.D.3d 455, 456 (2d

 

Dep’t 2004); People v. Adams, 272 A.D.2d 953 (4th Dep’t 2000).

4l
Here, the trial court's exclusion of Anthony Wilson’s medical
records or any expert witness’s testimony explaining those records
was proper for several reasons. First, there was no evidence that
Wilson was hallucinating or was psychotic when he allegedly
attempted to rape defendant. In her written statement, defendant
said that she was on the couch gathering her clothes when
defendant said, “I’m getting some pussy tonight” (People’s Exhibit
55). In her video-recorded statement, defendant said that
defendant touched her when she was sleeping and then said that he
would get “pussy” that night. In both statements, Wilson then
argues with defendant about whether they will have sex. Defendant
never alleged that Wilson was incoherent or unresponsive in the
argument or that Wilson acted in any way suggestive of a loss of
mental control. Much of what Wilson was alleged to have said to
defendant, such as his demands for sex and his name calling of
defendant, might have been vulgar and abusive, but it was not
irrational or otherwise indicative of hallucinations or loss of
mental control. Thus, Wilson’s medical records were not
admissible because, in the absence of an inference that Wilson’s
alleged attempted rape of defendant was hallucinatory or
psychotic, the records were irrelevant and would have invited the
jury to speculate about Wilson’s mental condition. See People v.

Washington, 221 A.D.2d 391, 392 (2d Dep’t 1995) (records of

42
defendant’s alcoholism properly excluded from evidence because
records “would force the jury to engage in gross speculation as to
whether or not the witness suffered from this condition on the day
of the incident”); People v. Smith, 192 A.D.2d B06, 808 (2d Dep’t
1993) (“Supreme Court, after reviewing the {[complainant’s
psychiatric records] in question, quite properly excluded them
because of their remoteness in time and the absence therein of any
evidence of hallucinations, fantasies or false claims of sexual
attack on the complainant’s part”); People v. Graham, 117 A.D.2d
832, 834 (3d Dep’t 1986) (“trial court's refusal of defendant's
request for [the complainant’s psychiatric records] was not an
abuse of discretion, since the records contained no evidence of
hallucinations, fantasies or false claims of sexual attack”).
Second, even if defendant’s statements had created an
inference that defendant was not fully in control of himself,
Wilson’s medical records were still inadmissible, because the
evidence did not show that defendant knew Wilson had _ been
prescribed Seroquel, as reflected in the medical records, or why
Seroquel had been prescribed. In other words, unless defendant
knew that, at the time of the alleged attempted rape, Wilson could
be violent because he had not taken his Seroquel, then the
evidence that defendant had not taken it was not probative of the

reasonableness of defendant’s supposed fear of Wilson. See Adams,

43
272 A.D.2d at 953 (“Defendant failed, however, to present evidence
that he was aware of the victim’s psychiatric history at the time
of the incident and thus failed to establish that the records were

relevant to defendant’s state of mind”); People v. Nickerson, 175

 

A.D.2d 74, 77 (1st Dep’t 1991) (evidence of the decedent’s drug
addiction was properly precluded because defendant had no prior
knowledge of the decedent).

Defendant asserts that she “undoubtedly was aware of Wilson’s
psychiatric issues, given that she had been living with him for
about a month and his prescription bottles were in plain view”
(Defendant’s Brief at 60). To the contrary, it is very doubtful
that defendant was aware of Wilson’s alleged “psychiatric issues.”

The prescription bottles, which included the bottle of
Seroquel, were not in plain view, but were, as found by the crime
scene detective, underneath the bed. If Wilson had kept his
Seroquel bottle underneath the bed, then defendant might never
have seen the bottle. Even if the Seroquel bottle had ever been
in defendant’s view, there is no evidence that defendant had ever
looked at the label to see what was in the bottle. Even if
defendant had looked at the label to see what was in the bottle,
there is no evidence that defendant had known what conditions the
Seroquel was intended to treat -- at least two different

conditions were mentioned in Wilson’s medical record,

44
hallucinations/psychosis and depression. Even if defendant had
known that the Seroquel was intended to treat a condition that
could potentially make Wilson violent, there is no evidence that
defendant had known that Wilson had not taken the Seroquel at the
time of the alleged attempted rape.

Moreover, defendant never stated that, in the one-month
period in which she lived with Wilson, he exhibited any psychotic
or hallucinatory behavior. She also never stated that Wilson
behaved differently when he was on Seroquel from when he was not
on Seroquel. She stated only that Wilson becomes “like a
different person” when he smokes crack cocaine (People’s Exhibit
55). Because defendant could not establish that she knew Wilson
had been prescribed Seroquel to treat a condition that made him
potentially violent and that she knew he had not taken Seroquel at
the time of the alleged attempted rape, she could not establish
that the evidence of his not taking it was probative of the
reasonableness of her purported fear that Wilson would rape her or
otherwise be violent toward her.

In any event, the reasonableness of defendant’s purported
fear of Wilson was never an issue at trial. The People never
argued that defendant’s use of deadly physical force to resist an
alleged rape was unreasonable. Rather, on the issue of

justification, the People argued only that defendant’s statements

45
about the alleged attempted rape was a fabrication to evade
criminal liability for Wilson’s death. Under these circumstances,
the trial court’s exclusion of the evidence of defendant’s medical
records, specifically his use or non-use of Seroquel, was not an
abuse of discretion because defendant's reasonableness in her use
of deadly physical force for justification was not contested. See

People v. Washington, 221 A.D.2d 391, 392 (2d Dep’t 1995) (medical

 

records properly excluded because, in part, “the witness’s
alcoholism was not in dispute”).

Third, because defendant failed to show that the Seroquel was
intended to treat a condition that made Wilson potentially
violent, defendant failed to make an adequate record to show that
the trial court’s exclusion of this evidence was supposedly
erroneous. The trial court reviewed Wilson’s medical records and
stated on the record that Wilson “wasn’t being treated for
hallucinations” or for being “psychotic,” but “was being treated

because he was depressive” (55-56). See People v. Fish, 235

 

A.D.2d 578, 580 (3d Dep’t 1997) (psychiatric records properly
excluded from evidence because, after in camera review, court
found “no evidence that the victim has a history of
hallucinations, sexual fantasies or false reports of sexual
attacks”). Defendant disagreed with the trial court and said that

the prescription was to treat “hallucinations, to harm himself or

46
others,” and “psychosis” (53-58). Wilson’s medical records were
not made part of the trial record, and so defendant cannot
establish that she was right and the trial court was wrong about
the reason why Seroquel was prescribed for Wilson.® Consequently,
defendant fails to make an adequate record to establish the merits
of her claim.

Defendant further argues that Wilson’s medical records should
have been admitted on the ground that they were probative of
Wilson’s credibility, which the People supposedly put into issue
through Wilson’s 911 call (Defendant’s Brief at 62). This
argument is unpreserved for appellate review because, in the trial
court, defendant never sought admission of Wilson’s psychiatric
records as impeachment for his credibility on the 911 call. See
C.P.L. § 470.05(2).

This argument is also without merit because, when a hearsay
declarant does not testify at trial, “evidence tending to impair
the declarant’s credibility is admissible to the extent that such
evidence would have been admissible had the declarant been a
witness on the trial.” Prince, Richardson on Evidence, § 8-111

(2008); see Fed. R. Evid. 806. None of the possible conditions

 

8 Defendant submitted defendant’s medical records, which were
records of his participation in a drug treatment program, to this
Court with her brief. These medical records, however, were not
part of the trial record. Although the records were submitted to
the trial court for the review, they were not made’an exhibit and
were not put in the court’s file.

47
for which Wilson was taking Seroquel was probative of his
truthfulness about wanting defendant out of his apartment when he
called 911. Thus, Wilson’s medical records were inadmissible just
as they would have been inadmissible if Wilson had survived to
testify at trial. |

Defendant also argues that the trial court restricted her
cross-examination of the medical examiner about the use of
Seroquel, her cross-examination of Victoria Wilson about Anthony
Wilson’s abuse of alcohol, and her cross-examination of Shakeema
Fortune about Wilson’s health problems (Defendant’ s Brief at 63-
64). The trial court properly sustained the People’s objections
to defendant’s questions of the medical examiner about Seroquel,
because defendant was trying get through the back door what she
was not able to get through the front door -- the inference that
Wilson became violent because he had not taken Seroquel (255-56,
263-64). The trial court properly sustained the People’s
objection to the cross-examination of Victoria for several
reasons: the question of whether alcohol was “abused” was vague;
no foundation was established that Wilson ever drank alcohol in
Victoria’s presence; and the only time that Wilson’s state of
alcohol intoxication was relevant was at the time of the murder,
which Victoria did not witness. For the same reason, the trial

court properly sustained the People’s objection to the cross-

48
examination of Fortune about Wilson’s “health issues” (142).
Therefore, the trial court's preclusion of Wilson’s medical record
and his allege curtailment of cross~examination did not violate
defendant’s right to present a defense.

In any event, if the preclusion of Wilson’s medical records
or the alleged curtailment of cross-examination was error, the

error was harmless. See People v. Donati, 169 A.D.2d 837, 838 (2d

 

Dep’t 1991); People v. Morris, 153 A.D.2d 984, 985-86 (3d Dep’t
1989). Although the jury might not have known about defendant’s
alleged failure to take the Seroquel, the jury already knew from
the autopsy report that Wilson had a breakdown product and a
cutting agent of cocaine in his system and had a .20% blood
alcohol content. Thus, the jury knew that Wilson was not sober
and had been abusing recreational drugs at the time of his death.

Furthermore, the evidence of guilt was overwhelming. The
main issue the jury had to decide was whether the stabbing was
justified “in defense against an attempted rape. Defendant’s
identity as the person who stabbed Wilson was not in dispute, and
there was no evidence that even hinted that anyone else would have
committed the stabbing.

The evidence of Wilson’s call to 911, by itself,
overwhelmingly disproved justification. If Wilson was truly

trying to rape defendant, he would not have tried to call the

49
police to the scene. Even though Wilson did not speak of a threat
during the 911 call, defendant nevertheless was behaving in a way
that was so disturbing that a mature man felt the need to seek the
police to remove a young woman from his apartment.

Matthew Shepard’s testimony that defendant admitted “poking” -
Wilson because she did not want to have sex with him and pay rent
simultaneously was further evidence that the killing was
unjustified. Shepard’s testimony that defendant later said that
Wilson had tried to force himself on her was vague and did not
necessarily mean that Wilson was trying to rape defendant. It
could have meant that he was simply being insistent in wanting
sex. In any event, defendant’s statement to Shepard about force
was made after she reiterated her earlier statement about not
wanting to have sex and pay rent simultaneously. If the real
reason for the stabbing of Wilson was an attempted rape, defendant
would have portrayed herself much more sympathetically to Shepard
if she had told him that the purpose of the stabbing was to fend
off a rape rather than to avoid both having to have consensual sex
with Wilson and to pay him rent. Thus, Shepard’s testimony was
further evidence that overwhelmingly disproved justification.

Additionally, the physical evidence at the scene contradicted
defendant’s statements to law enforcement about the attempted

rape. Most notably, defendant claimed in her statements that, in

50
attempting to rape her, Wilson was pushing her down so that she
could only stab at his legs. The stab wounds to Wilson, however,
were all in his upper chest and upper body. The seven stab
wounds, especially the four wounds that were clustered on the left
side of the chest, showed that, according to the medical examiner,
Wilson was stabbed while he was unable to resist.

Defendant also claimed in her statements to law enforcement
that Wilson approached her about having sex when she was on the
couch, where she had supposedly slept for a month without having
sex with him. The crime scene evidence showed that there was no
couch in the apartment. There was not even room in the apartment
to fit a couch. The only piece of furniture on which anyone could
lie down and sleep was the queen-sized bed. It strains credulity
that if Wilson had wanted to have sex with defendant, he would
have slept together with her on that bed for one month before
asking her for sex.

Wilson’s feces-stained jeans that had been pulled off of him
inside-out, the blood smeared all over the apartment, and the
other physical evidence there were all inconsistent with
defendant’s statements asserting justification. Because of this
overwhelming evidence of guilt, any supposed error in the non-

disclosure of Wilson’s medical records was harmless.

S1
B. Defendant’s Claim as to the Purported Domestic Incident
Reports (“DIRs”) Is Unpreserved for Appellate Review.
Furthermore, the Trial Court’s Exclusion of any DIRs Was
Proper Because There Was No Evidence that Defendant Was
Knowledgeable of the Contents of any DIR.

Defendant’s claim about DIRs is unpreserved for appellate
review because she never actually requested any DIRs and, in any
event, never had the trial court rule on her purported request. A
question of law is preserved for appellate review when a defendant
protests a court’s ruling or when a defendant “without success has
either expressly or impliedly sought or requested a particular
ruling.” C.P.L. § 470.05(2).

Defendant, through her counsel, was discussing whether
Anthony Wilson’s alleged attempted rape was the result of not
taking Seroquel, when the court asked, “Does he have any record or
any evidence of violence in his past?” The People said, “No,” but
then defendant said, “We are going to ask for DIR records because
it was in Family Court where he’s accused of --” (59). The trial
court interrupted defendant to learn that a DIR was a Domestic
Incident Report. The People stated that Wilson “had problems with
his baby’s mother” and was in Family Court seeking custody of the
child (59).

At this point, the discussion of the DIRs ended. Defendant
shifted back to her argument about Wilson’s medical records

showing that Wilson allegedly lied about no longer drinking or

52
taking drugs (59). The trial court then remarked that defendant
was trying to “dirty” Wilson. Defendant responded to the trial
court’s remark by arguing the relevance of Wilson’s not taking
Seroquel and never returned to his supposed request for DIRs (59).

Thus, defendant did not explicitly request DIRs. Defendant
was only “going to ask” for them, but then ultimately never did.
Specifically, defendant also never spoke of how she thought she
should obtain them -- whether she was to subpoena the DIRs or have
the court order the People to disclose them. Defendant also never
specified how many DIRs she was seeking, what the date or dates of
the DIRs were, or what she expected the DIRs to show.

Moreover, the court’s remark about “dirty[ing]” Wilson came
after defendant spoke of the medical records showing that Wilson
allegedly lied about his drinking and drug use. Defendant’s
response to the court’s remark. about dirtying Wilson was to
continue her argument about Seroquel. Thus, the court’s remark
about dirtying Wilson was not a ruling that denied defendant’s
purported request for DIRs, and defendant’s continued argument
about the Seroquel showed that she was not seeking such a ruling.
Therefore, defendant’s claim regarding DIRs is unpreserved for
appellate review, because defendant never requested the DIRs, and
because defendant never had the trial court rule on her purported

request for them.

53
In any event, for many of the reasons why Wilson’s medical
records were not admissible into evidence, the DIRS were not
admissible into evidence. First, because the information in the
DIRs was not shown to be the statements of any witnesses who
testified at defendant’s trial, the substance of the DIRs would
have been inadmissible hearsay. See People v. Miller, 93 A.D.3d
1305, 1306 (4th Dep’t 2012) (claim that the right to present a
defense was violated when “hearsay testimony regarding the fact
that children of the victim’s mother were previously removed from
her custody and placed in foster care” was precluded was “without
merit inasmuch as defendant made no effort to establish such fact |
by a means other than inadmissible hearsay”).

Second, defendant fails to show that she knew of the alleged
instances of violence by Wilson supposedly described in the DIRs.

See People v. Miller, 39 N.Y.2d 543, 550 (1976). Defendant argues

 

that “[s]lince she was living with Wilson, there was a good chance
she knew about the underlying incidents under investigation”
(Defendant’s Brief at 65). This argument is speculative. Wilson
apparently lived alone when defendant moved in with him. There is
no evidence that Wilson confided in her or had any reason to
discuss his previous relationships with women with her. Without

defendant’s knowledge of the alleged incidents of violence

54
described in the DIRs, those alleged incidents were not relevant
to whether defendant’s purported fear of Wilson was reasonable.
Defendant nevertheless argues that the DIRs were still
admissible even if she did not know of the alleged incidents
“because specific acts of violence would still be probative as to
whether Wilson was the initial aggressor” (Defendant’s Brief at
65). Defendant is wrong. Evidence of a deceased’s violent past
is inadmissible to show that the deceased was the initial
aggressor in a crime involving a justification defense. See

People v. Watson, 20 N.Y.3d 1018, 1020 (2013) (request by

 

defendant to “reconsider [Matter of] Robert S. [52 N.Y.2d 1046

 

(1981)] and Miller, and to hold that a defendant claiming
justification may offer evidence of an alleged victim's violent
acts, even those not known to the defendant, to establish that the
alleged victim had a propensity for violence” was denied).

Third and again, the reasonableness of defendant’s purported
use of justification was not a contested issue at trial. The
issue the jury had to decide was whether defendant was telling the
truth that she stabbed Wilson to thwart his alleged attempt to
rape her or whether she stabbed him without justification.

Additionally, the court’s preclusion of defendant’s inquiry
of Valerie Wilson about whether Anthony Wilson had been

“physically abusive” to his daughter’s mother was proper (74).

55
For the reasons stated above, evidence of any alleged instances of
violence by Anthony Wilson were inadmissible unless it could be
shown that defendant was aware of it. Thus, whether Valerie
Wilson knew or did not know of these alleged instances was
irrelevant.

Moreover, the three cases on which defendant relies -- People
v. Rocco, 170 A.D.2d 626, 627 (2d Dep’t 1991), People v. Thomas,

130 A.D.2d 692 (2d Dep’t 1987), and People v. Gissendanner, 48

 

N.Y.2d 543 (1979) (Defendant’s Brief at 65) -- are distinguishable
from his case because in those three cases, the court precluded
cross-examination about a witnesses’ own pending charges. Rocco,
170 A.D.2d at 626; Thomas, 130 A.D.2d at 693; Gissendanner, 48
N.Y¥.2d at 550. Here, the cross-examination of Valerie was about
someone else’s (Wilson’s) alleged uncharged bad acts. Therefore,
Rocco, Thomas, and Gissendanner do not show any error by the trial
court here. -

The preclusion of the cross-examination of Valerie about
Wilson’s alleged long-standing abuse of alcohol was proper (75).
Whether someone abuses alcohol is an opinion which a lay witness
is not competent to give. Moreover, defendant never established
whether Valerie had ever seen Wilson drink or, if she did, whether

he exhibited any signs of drunkenness.

56
Case 1:20-cv-02196-KAM Document 1-3 Filed 05/14/20 Page 60 of 90 PagelD #: 266

Likewise, the preclusion of the cross-examination of Shakeema
Fortune about whether Wilson was a “heavy drinker” was proper
because that was an opinion (141). Defendant nevertheless was
able to cross-examine her about whether she had ever seen him
“drunk” or “stoned” (142). The preclusion of the question whether
Wilson ever spoke to Fortune “about any health issues he might
have” was proper, because what Wilson might have said, if he said
anything at all, would have been inadmissible hearsay. Therefore,
the trial court’s preclusion of the DIRs and the preclusion of
certain questions on cross-examination were proper and did not
violate defendant’s right to present a defense.

In any event, if the preclusion of the DIRs was error, the
error was harmless beyond a reasonable doubt. See People v. Krut,
133 A.D.3d 781, 783 (2d Dep’t 2015); People v. Thompson, 111
A.D.3d 56, 67 (2d Dep’t 2013). This is because the evidence of

guilt was overwhelming (see supra at 49-51).

57
POINT IV

THE ADMISSION OF ANTHONY WILSON’S CALL TO 911
INTO EVIDENCE WAS PROPER UNDER THE PRESENT
SENSE IMPRESSION EXCEPTION TO THE HEARSAY
RULE.

Under the present sense impression exception to the hearsay
rule, a hearsay statement is admissible when it “describes or
explains an event or condition and was ‘made while the declarant
was perceiving the event or condition.’” People v. Vasquez, 88
N.Y.2d 561, 574 (1996) (quoting People v. Brown, 80 N.Y.2d 729,
732 [1993]). Such a statement is considered reliable “because the
contemporaneity of the communication minimizes the opportunity for
calculated misstatement as well as the risk of inaccuracy from
faulty memory. Id.; see Brown, 80 N.Y.2d at 732-33. To be
admissible, the statement must be “sufficiently corroborated by
other evidence.” Brown 80 N.Y.2d at 734. The corroboration need
not be from another witness who had an equal opportunity to
observe the events described by the declarant, but should be
evidence that shows “some additional indicia of reliability” of
the statement. Id. at 736. Thus, “[b]ecause of the myriad of
situations in which” the issue of corroboration arises, “the
critical inquiry” is whether “the corroboration offered to support
admission of the statement truly serves to support its substance

and content.” Vasquez, 88 N.Y.2d at 576.

58
Here, the 911 call met the criteria for a present sense
impression. The statement in the call -- “I’ve got this girl in
my house. I don’t know what’s wrong with her. She’ s acting all
crazy, and I want her out of my house” -- was contemporaneous with
the events being narrated. This is because Anthony Wilson used
the present tense verb “acting” instead of using a past tense
verb, and because Wilson presently wanted defendant out of his
house.

Defendant argues that the statement was not contemporaneous
because “Wilson did not describe anything [defendant] was doing,
and [because] there is no background noise,” and so it is equally
likely that the event(s) had ended” (Defendant’s Brief at 68-69).
This argument makes no sense. If the event or events had ended,
then Wilson would not have used the present tense verb and might
have no longer wanted defendant removed from his apartment. As
for the alleged lack of description, the amount of detail in the
statement is unrelated to whether the statement is
contemporaneous. Although Wilson did not elaborate on what he
meant by defendant “acting all crazy,” as long as she was “acting
all crazy” when Wilson was speaking on the call, then the
requirement of contemporaneity was met.

Under the circumstances, the corroboration requirement was

also met. One of the circumstances was that there was no doubt

59
defendant stabbed Wilson to death. Thus, the only issue for the
jury to decide was whether defendant was justified in stabbing him
to prevent a rape. Accordingly, for the statement in the 911 call
to be relevant, the corroboration need only show that it was more
likely than not that the stabbing was unjustified.

The evidence that Wilson was found stabbed to death
corroborated the substance of the statement in that, whatever
defendant was doing that Wilson considered to be “all crazy,” it
was serious enough to warrant turning to the police to remove her
from his apartment, where for a month, he had been allowing her to
_ live. The evidence of the condition of Wilson and of his
apartment when he was found was further corroboration of the “all
crazy.” The seven stab wounds, the location of five of the wounds
being in the upper chest, the depth of some of the stab wounds
being several inches deep, and the great force used to inflict the
stab wounds that broke through the ribs showed that defendant was
in acting in a frenzy of violence -- i.e., was acting “all crazy”
-- against Wilson. The chaotic scene at the apartment, with
overturned furniture and blood smeared all over, was even further
evidence of the “all crazy.”

Apart from what was found in the apartment, defendant’s
statement to Mat thew Shepard -- that she was not going to have sex

with Wilson and pay him rent at the same time and so she “poked”

60
him -- constituted further corroboration. Defendant’s statement
to Shepard showed that defendant and Wilson had a dispute over the
terms of her subtenancy that was unresolved. The dispute
corroborated the “all crazy,” and the unresolved status of the
dispute corroborated Wilson’s desire to have her out of the
apartment.

Defendant’s arguments against corroboration are all
speculative and without merit. Defendant argues that the
statement in the call had no allusions to the stabbing, did not
describe violent behavior or threats, and did not contain an
expression of fear, and ended without any “crying out”
(Defendant’s Brief at 70-71). A reason that the statement
included no references to violence is that defendant did not begin
to stab Wilson while he was on the 911 call. The statement
nevertheless showed that something was happening between defendant
and Wilson that was serious enough to compel Wilson to try to call
in the police to remove defendant. That serious something could
not have been the alleged attempted rape because, if Wilson had
been attempting a rape, he would not have called for the police to
come to the scene. Thus, the lack any allusions to the stabbing
or other references to violence in the statement does not mean

that the statement in the 911 call was uncorroborated.

61
Defendant also argues that her statement was the only direct
evidence .of what happened and that “it contradicted Wilson’s
conclusory allegation” (Defendant s Brief at 71). Thus, according
to defendant, Wilson could have been the one acting irrationally
or there could have been intervening events between the 12:37 a.m.
time of the 911 call and the 2:00 to 3:00 a.m. time of the alleged
rape including Wilson allowing defendant to use his phone between
those times (Defendant’s Brief at 71-72). As explained above (see
supra at 50-51), the evidence in the apartment and defendant's
statements to Shepard failed to support defendant’s attempted rape
scenario. Defendant’s assertions about Wilson acting irrationally
or about intervening events are speculative and do not support her
claim that the statements in the 911 call were uncorroborated.
Therefore, the admission of the 911 call into evidence was proper
because the statement in the call was contemporaneous with the
events being described and because the other evidence sufficiently
corroborated the statement to ensure its reliability.

In any event, if the admission on the 911 call was error, the
error was harmless because there was no substantial probability
that the error affected the verdict. People v. Kello, 96 N.Y.2d
740, 743-44 (2001). This is so because the evidence of guilt

aside from the 911 call -- principally the testimony of Matthew

62
Case 1:20-cv-02196-KAM Document 1-3 Filed 05/14/20 Page 66 of 90 PagelD #: 272

Shepard and the crime scene evidence -- was overwhelming (see

supra at 49-51).

63
POINT V

DEFENDANT’S THIRD STATEMENT ABOUT THE ITEMS
SHE TOOK FROM ANTHONY WILSON WAS PROPERLY
ADMITTED INTO EVIDENCE. FURTHERMORE, THE
REFERENCE IN THAT STATEMENT TO WILSON’S
BENEFIT CARD AND THE OTHER EVIDENCE OF THE
USE OF THAT CARD WAS PROPERLY ADMITTED TO
HELP SHOW THE TIME OF THE KILLING.

A. The Record Supports the Trial Court’s Finding that
Defendant Did Not Unambiguously and Unequivocally Assert
Her Right to Silence, and so Detective Scandole Was Not
Required to Give the full Miranda Warnings again Before
Taking Defendant’s Third Statement.

After receiving Miranda warnings and initially waiving the
right to silence, a defendant is free to assert that right during
the interrogation, and the police must cease the interrogation
upon that assertion. Berghuis v. Thompkins, 560 U.S. 370, 382
(2010) (citing Michigan v. Mosley, 423 U.S. 96, 103 [1975]). The
Fifth Amendment privilege against self-incrimination or the right
to silence, however, “generally is not self-executing,” and a
defendant “who desires its protection ‘must claim it.’” Salinas
v. Texas, 133 S. Ct. 2174, 2178 (2013) (plurality opinion)

(quoting Minnesota v. Murphy, 465 U.S. 420, 425 [1984]). Thus, a

 

defendant’s assertion of his or her Fifth Amendment right to
silence must be unambiguous and unequivocal to be effective.

Thompkins, 560 U.S. at 381-82 (2010) (emphasis added). Silence,

no matter how long it lasts, or unresponsiveness to questions

64
after Miranda warnings have been given does not constitute an
assertion of the Fifth Amendment right to silence. Id. at 380-81.

The police must scrupulously honor a defendant’s assertion of
the right to silence. People v. Ferro, 63 N.Y.2d 316, 322 (1984).
Accordingly, when such an assertion is made, a defendant “may not
within a short period thereafter and without a fresh set of
[Miranda] warnings be importuned to speak about the same suspected
crime.” Id. On the other hand, when no such assertion is made,
“it is not necessary to repeat the warnings prior to subsequent
questioning within a reasonable time thereafter, so long as the

custody has remained continuous.” People v. Petronio, 34 A.D.3d

 

602, 604 (2d Dep’t 2006) (quoting People v. Glinsman, 107 A.D.2d

 

710 [2d Dep’t 1985]).

Whether an assertion of the right to silence is “unequivocal
_ is a mixed question of law and fact that must be determined with
reference to the circumstances surrounding the request([,]
including the defendant's demeanor, manner of expression and the
particular words found to have been used by the defendant.”
People v. Zacher, 97 A.D.3d 1101 (4th Dep’t 2012) (quoting People
v Glover, 87 N.Y.2d 838, 839 [1995]) (alteration in Zacher); see

also People v Dunbar, 104 A.D.3d 198, 210 (2d Dep’t 2013) (“[T]he

 

question of whether a defendant knowingly and intelligently waived

his or her right[] to remain silent .. . is determined ‘upon an

65
inquiry into the totality of the circumstances surrounding the
interrogation’ including an evaluation of the defendant's ‘age,
experience, education, background, and intelligence’ ”) (quoting

Fare v Michael C., 442 U.S. 707, 725 [1979]), aff’d, 24 N.Y¥.3d 304

 

(2014). A trial court’s determination that a defendant’s
assertion of the right to silence was equivocal is entitled to
deference and will be upheld on appeal if supported by the record.

People v. Smith, 140 A.D.3d 1774, 1775 (4th Dep’t 2016); Zacher,

 

97 A.D.3d at 1101; see also People v. Prochilo, 41 N.Y¥.2d 759, 761
(1997) (“much weight must be accorded the determination of the
suppression court with its peculiar advantages of having seen and
heard the witnesses”).

The record shows that defendant did not unambiguously and
unequivocally invoke her right to silence when the video-recorded
statement ended. Defendant merely wanted to stop the statement
temporarily, even though that statement did not resume.

Defendant was not the person who suggested that they
temporarily stop the video-recorded statement; Assistant District

Attorney Purce was the person. He asked defendant, “You okay?

 

You want to take a minute? You want to stop for a second or do

you want to continue? You want to stop for a second?” Defendant

 

merely replied, “All right” (219) (emphasis added). A.D.A. Purce

followed up by saying, “We’re just going to hold out here for a

66
little bit. You take your time, all right?” Defendant said, “All
right” (219). A.D.A. Purce prefaced his last question by saying
that they were going to stop and that if defendant wanted to
continue they would “talk in a second” and then asked, “You want
us to stop right now?” Defendant answered, “Yeah” (219). A.D.A.
Purce said to “just stop the tape for now” and that there would be
“no further questions” until they resumed the tape (219-20). The
emphasized parts of the quotations show that any desire not to
speak was not an invocation of her right to silence indefinitely,
but was meant to be a temporary pause in her statement until she
could compose herself. The fact that the statement did not resume
meant only that defendant was not ready to resume before A.D.A.
Purce left the precinct.

At 10:00 a.m. the next morning, twelve and one-half hours |
after the video-recorded statement ended, Detective Scandole
approached her about making another statement, which he explained
would be a response to just “a couple more questions,” and
reminded her of her Miranda waivers from the previous day (211).
Defendant mentioned nothing about her supposed invocation of her
right to silence from the previous evening. Therefore, defendant
did not unambiguously and unequivocally invoke her right to

silence when the video-recorded statement ended.

67
Defendant argues that the hearing court’s decision “rested
upon a misunderstanding of the law” when the court said, “Once
she’s informed, she’s been warned. She doesn’t have to be
readvised” (Defendant’s Brief at 77, citing record page 220).
Defendant’s argument is without merit because it takes what the
court said out of context.

At the supplemental Huntley hearing, the People argued that
defendant did not unequivocally invoke her right to silence
because “she never says I don’t want to talk to anybody anymore”
(217). Defendant argued to the hearing court that the delay in
bringing defendant to central booking was unreasonable “especially
after somebody had said I don’t want to talk anymore” (218).
Faced with the issue the parties raised of whether defendant’s
choice not to talk was temporary until she could be composed or
was permanent and applied to all of law enforcement, the court
replied, “She said she didn’t want to talk anymore with the
A.D.A.” (218). The court then read the transcript of A.D.A.
Purce’s exchange with defendant over stopping the recording to
determine whether defendant wanted to stop speaking until she
became composed or whether defendant wanted to stop speaking
entirely with anyone (219-20). The court concluded, “She wanted
to stop. That doesn’t mean they couldn’t the next day --” (220).

In other words, the court concluded that defendant’s decision to

68
stop speaking applied only for that moment when her emotions were
overcoming her. Thus, the court was. not saying, as defendant
argues, that once defendant had been given the Miranda warnings,
she did not have to be given them again. If defendant’s argument
was correct, then the court had no need to examine the exchange
between A.D.A. Purce and defendant.

Furthermore, defendant’s reliance upon People v. Legere, 81
A.D.3d 746 (2d Dep’t 2011), is misplaced because Legere is
factually distinguishable from defendant’s case. The defendant in
Legere asserted his right to silence by telling the A.D.A., who
sought to take a statement and gave him the Miranda warnings, “I
just want to speak to my mother, that’s it.” Id. at 747. When
The A.D.A. asked again if defendant wanted to speak, the defendant
said “No," and said, “I'm not feeling too good.” Id. MThus, the.
defendant there unambiguously and unequivocally said that he did
not want to speak to anyone except his mother. By contrast,
defendant here never said that she did not want to speak to
anyone; rather, she at all times was agreeable to continuing the
statement after she composed herself.

Instead of being analogous to Legere, defendant’s case is

analogous to People v. Horton, 46 A.D.3d 1225, 1226 (3d Dep’t

 

2007), where the defendant responded to the Miranda warnings by

stating that he understood the rights and said, “I think I'll

69
wait,” or “I think I'll wait a minute,” before giving a statement.
The Appellate Division there held that the defendant did not
unambiguously and unequivocally assert his right silence because
that alleged assertion was “‘temporally qualified’ and, in fact,
implied that he might speak at a later time,” which the defendant
did a few minutes later. Id. Defendant’s alleged assertion of
her right to silence was similarly qualified in that she agreed
with A.D.A. Purce that they would “stop for a second” or would
“talk in a second” whenever defendant could compose herself (219).

See also People v. Caruso, 34 A.D.3d 860, 862-63 (3d Dep’t 2006)

 

(“Defendant's first response to the question of whether he wished
to speak ((i.e., ‘Not right now’)) was temporally qualified, it
did not clearly communicate a desire to cease all questioning
indefinitely and, in fact, connoted that speaking could be
considered at a later time”).

Defendant’s case is also analogous to People v. Lowin, 36
A.D.3d 1153, 1155 (3d Dep’t 2007), in which it was held that, when
a detective disputed the defendant’s version of events, the
defendant’s statement, “Then I'm done talking, okay, because
that's what happened,” in context, was not an unequivocal and
unambiguous assertion of his right to silence. This is because
defendant’s statement “merely reflected defendant's unwillingness

to change his story.” Id. Here, defendant’s wanting to “stop”

70
her statement was, in context, an unwillingness to talk until she
could compose herself. Therefore, because defendant here did not
unequivocally and unambiguously assert her right to _ silence,
Detective Scandole could properly take defendant’s third statement
from her the next morning without readministering the complete
Miranda warnings.

In any event, if the admission of the third statement was
error, the error was harmless because there was no reasonable
possibility that the error affected the verdict. See People v.
Pearson, 20 A.D.3d 575, 577 (2d Dep’t 2005); People v. Nisbett,
225 A.D.2d 801, 802 (2d Dep’t 1996;) People v. Brown, 266 A.D.2d
838, 838-39 (4th Dep't 1999). There was no reasonable possibility
because the statement at issue, which spoke only of the property
defendant took, was only a minor part of the total of defendant’s
statements. Furthermore, the evidence of guilt was overwhelming

(see supra at 49-51).

B. The Evidence of the Use of Anthony Wilson’s Benefit Card
Was Admissible to Help Establish When Wilson Was Killed.

Evidence of a defendant’s uncharged crimes or bad acts may be
admitted, notwithstanding incidental prejudice to a defendant,
where it is offered for some purpose other than to show a

defendant’s criminal disposition. See People v. Morris, 21 N.Y.3d

 

588, 594 (2013); People v. Alvino, 71 N.Y.2d 233, 241 (1987) ;

 

71
“People v. Vails, 43 N.Y.2d 364, 368 (1977); see also People v..
Molineux, 168 N.Y. 264, 293 (1901). Among the grounds for
admission is to complete the narrative of the events. Morris, 21
N.Y.3d at 594; see Molineux, 168 N.Y. at 293. Furthermore, the
probative value of the uncharged crime must outweigh any
prejudice. Morris, 21 N.Y.3d at 595; People v. Dorm, 12 N.Y.3d
16, 19 (2009). Because the determination “whether the probity of
such evidence exceeds the prejudice to the defendant is ‘a
delicate business,’” and because the trial court is “in the best
position to evaluate [such] evidence,” the trial court’s decision
to admit evidence of uncharged crimes or other bad acts is
reviewed for an abuse of discretion. Morris, 21 N.Y.3d at 597
(quoting People v. Resek, 3 N.Y¥.3d 385, 389 [2004]).

Here, the trial court did not abuse its discretion in
admitting the evidence of Anthony Wilson’s benefit card because
that evidence helped to complete the narrative. Specifically, it
helped to establish when Wilson was killed. |

The witness who last saw Wilson alive was Victoria Wilson,
who testified that she last saw him on Thanksgiving (November 24)
2011. The evidence of the 911 call showed that Wilson was still
alive as of the time of the call, 12:37 a.m. on November 29, 2011.
Donet Robinson discovered that Anthony Wilson was dead on January

3, 2012, when he entered Wilson’s apartment because mail was

72
piling up by the door. Victoria’s testimony, Robinson’s
testimony, and the 911 call provided only a broad period -- from
November 29, 2011 to sometime before January 3, 2012 -- in which
Wilson was killed.

Other evidence circumstantially, but did not definitively,
narrowed that period. The medical examiner, who examined the
decomposition, could not state exactly when Wilson died, but could
only state that the decomposition was consistent with death in
late November (240-41). Defendant’s statements and Shepard’s
testimony put the killing only as sometime around Thanksgiving.
The cell phone records showed that death likely occurred between
12:37 a.m., the time of the 911 call, and 12:57 a.m., the next
outgoing call from Wilson’s phone, which went to a number that
Wilson’s phone had not called before. Although the evidence of
the cell phone records was strongly suggestive that defendant made
the calls from Wilson’s phone after the 911 call, that evidence
was not conclusive proof that defendant, and not Wilson or anyone
else, was using the phone. Even if defendant was using Wilson’s
phone at that time, it was not conclusive proof that defendant had
killed Wilson at that point.

Because the decomposition, defendant’ s statements, Shepard’s
testimony, and the phone records were not conclusive proof of the

time of death, the records of the usage of Wilson’s benefit card

73
was necessary as additional circumstantial evidence that was
probative of the time of death. Those records showed that up to
November 22, 2011, Wilson’s card had been used at addresses on or
near Broadway in Brooklyn close to where Wilson lived. Beginning
on December 6, 2011, Wilson’s card began to be used at Brooklyn
locations not in the vicinity of Broadway. Thus, when viewed
along with the 911 call, the records of the benefit card show the
time of the killing to be somewhere from November 29 to December
6, 2011. |

The probative value of this evidence outweighed = any
prejudicial effect. The People did not accuse defendant of using
Wilson’s benefit card and, on summation, explicitly said, “I am
not suggesting to you that it was used by her” (460). Defendant
already admitted in her statement that she took Wilson’s cell
phone and keys. Wilson’s benefit card was merely one more item
she took. Moreover, theft was not the motive for the killing.
Thus, the jury would not infer that defendant had a propensity to
commit murder because she stole a benefit card. This is
especially so in light of the court’s charge, which was given
early in the trial and in the final charge, that defendant was not
charged with the theft of Wilson’s cellphone, wallet, and keys,
that the evidence of that theft could not be considered “for the

purpose of proving defendant had a propensity or predisposition to

74
Case 1:20-cv-02196-KAM Document 1-3 Filed 05/14/20 Page 78 of 90 PagelD #: 284

commit the crime charged, and that it was offered only “to
complete the narrative of what happened on the night of the
incident” (495-96). Therefore, the admission of the evidence of
the records of the usage of Wilson’s benefit card was proper.

In any event, if the admission of the evidence of this record
was error, the error was harmless because there was no significant
probability that the error affected the verdict. See People v.
Jackson, 8 N.Y.3d 869, 871 (2007); People v. Rodriguez, 111 A.D.3d
856, 858 (2d Dep’t 2013). This was because the evidence of guilt

was overwhelming (see supra at 49-51).

715
POINT VI

MUCH OF DEFENDANT’ S CLAIM OF IMPROPER
SUMMATION Is UNPRESERVED FOR APPELLATE
REVIEW. ALL OF THE CLAIM IS WITHOUT MERIT,
AND NONE OF THE ALLEGED IMPROPER COMMENTS
DENIED DEFENDANT A FAIR TRIAL.

 

 

Much of defendant’s claim of improper summation is
unpreserved for appellate review because defendant failed to
object to many of the comments that he now complains about on
appeal. In any event, the People’s summation was proper in that,
contrary to defendant’s claim, it proposed proper inferences for
the jury to find based upon the evidence. If any summation
comments arguably were improper, the comments did not deny
defendant a fair trial.

To preserve a claim of improper summation for appellate
review, a defendant must object on specific grounds to the alleged
improper comments. People v. Tonge, 93 N.Y.2d 838, 839-40 (1999);

People v. Tehava, 84 N.Y¥.2d 879, 881 (1994). Here, defendant

 

failed to object to the three of the comments about a sexual
arrangement and a lack of a rape (461, 473, 483). One of the
objections that defendant asserts was to a sexual-
arrangement/lack-of-rape comment was actually to a comment that
the motive for the stabbing was Anthony Wilson’s 911 call for
defendant to be removed from his apartment (452). Thus, defendant

never objected to any of the sexual-arrangement/lack-of-rape

76
comments. As for the comments that the 911 call was the motive,
defendant failed to object to two of those comments (468, 470).
Defendant also failed to object to the second comment about her
telling Matthew Shepard that Wilson forced himself on her so that
Shepard would allow her to stay with him (479) and to one of the
comments about defendant attempting to cover up the crime (472).
Lastly, defendant failed to object to the comments” that
justification was “available in very limited circumstances” or
that defendant was not “entitled” to that defense (483).
Defendant’s failure to object to these comments renders his claim
unpreserved for appellate review as to these comments.

In any event, the comments defendant complains of were
proper, and no comment denied defendant a fair trial. It is well-
settled that a prosecutor is afforded the widest possible >
latitude, within the four corners of the evidence, to comment upon
every pertinent matter of fact bearing upon the questions the jury
must decide, and to request that the jury draw fair inferences.

People v. Williams, 29 N.Y.3d 84, 88 (2017); People v. Ashwal, 39

 

N.Y.2d 105, 109-110 (1976). To obtain a reversal of a conviction
because of an improper summation, a defendant must show that the
summation comments substantially prejudiced him and deprived him
of a fair trial. People v. Romero, 7 N.Y.3d 911, 912-13 (2007);

People v. Roopshand, 65 N.Y.2d 837 (1985); People v. Galloway, 54

 

 

77
N.Y.2d 396, 401 (1981). To do this, the defendant needs to show
that the summation comments were “flagrant or pervasive.” People
Vv. Dunbar, 74 A.D.3d 1227, 1229 (2d Dep’t 2010); People v.
Almonte, 23 A.D.3d 392, 394 (2d Dep’t 2005). Moreover, a
‘defendant must show a ‘significant probability that the verdict
would have been different but for the improper comments. People
v. Morgan, 66 N.Y.2d 255, 259 (1985) (citing People v. Crimmins,

36 N.Y.2d 230 [1975]); People v. Henderson, 83 A.D.3d 864, 865 (2d

 

Dep’t 2011). Accordingly, when the evidence of guilt is strong, a
defendant must show greater impropriety in the comments. to

establish prejudice. People v. Brosnan, 32 N.Y.2d 254, 262

 

(1973); People v. Mairena, 150 A.D.3d 1267, 1268 (2d Dep’t 2017);

 

People v. Prince, 36 A.D.3d 833, 834 (2d Dep't 2007).

The People’s argument that defendant and Wilson might have
had a sexual arrangement was a proper inference based on the
evidence. According to the testimony of Shakeema Fortune, Wilson
held out defendant as his girlfriend. Defendant’s statements
showed that she and Wilson were strangers until they met at a time
when defendant needed a place to live and that defendant did not
pay rent. The apartment itself was only a small studio with room
for only one queen-sized bed and no couch. Under all of these
circumstances, the inference that Wilson, who was twice

defendant’s age, allowed defendant to stay at his apartment in

78
exchange for sex -- an inference that the People also argued was
not certain (451, 462, 473) -- was proper and based upon the
evidence.

This inference did not lead to what defendant considers to be
an “outrageous argument,” “highly offensive notion,” and “rampant
and misogynistic summation misconduct” that defendant could not be
raped because she had previously had sex with Wilson (Defendant’s
Brief at 85-87). Defendant misunderstands what the People were
arguing. The People argued:

Maybe the deal got renegotiated. Maybe he
tried to have sex with her. I am not saying
he didn’t try to have sex with her. Just
because you don’t want to have sex with
someone doesn’t mean that they are trying to

rape you, okay. One is totally different
from one another”

(452). The People went on to argue that “[n]o doubt he told her,
look, if you’re not going to have sex with me, you gotta get out”
(453). In other words, what the People were arguing was that, if
defendant no longer wanted to have sex with Wilson, then Wilson no
longer wanted her in the apartment and called 911 to remove her.
What defendant fails to understand is that the People could
urge the jury to credit some parts of defendant’s statements, most
notably the incriminatory parts, and to discredit other parts of
those statements, most notably the self-serving, exculpatory parts

such as the supposed attempted rape. Accordingly, the People were

719
not arguing that, just because defendant and Wilson might have had
sex in the past, defendant no longer had the right to refuse to
have sex with him. The People were simply arguing that defendant
could refuse to have sex with Wilson, but then defendant would
have to leave the apartment. Thus, defendant’s labelling of the
People’s comments here as “outrageous,” “highly offensive,” and
“misogynistic” is not only overheated and misguided hyperbole, it
is without merit.

The People’s comment that defendant’s telling Shepard that
Wilson tried to force himself on her was an “excuse” to persuade
Shepard to take her into his home was a fair inference from the
evidence (454-55, 479). When defendant first spoke to Shepard
after the murder, defendant said that she was not going to have
sex with Wilson and pay rent, so she “poked” him. Defendant said
nothing about Wilson forcing himself on her until hours later when
it was apparent that Shepard would not take her into his home.
- Moreover, having admitted to the stabbing of Wilson, defendant
would want to reassure Shepard that she would not do the same to
him if he took her into his home. Thus, the People’s comment that
defendant’s belated statement to Shepard about Wilson’s alleged
forcing himself on her was an excuse was a proper comment based on

the evidence.

80
The People’s comment that defendant admitted her intent to
kill in her statements to the police also urged a proper inference
based on the evidence. Defendant admitted that she stabbed Wilson
to ward off his alleged attempt to rape her. Again, in making
their argument, the People did not have to accept as true the part
of defendant’s statement that Wilson beat defendant to force her
to have sex with him. Thus, the People’s comment that defendant
admitted her intent to kill, or at least an intent cause serious
physical injury, when she admitted stabbing Wilson was a proper
inference to draw.

The People’s comments that defendant tried to cover up the
murder and to evade capture by locking the door, turning off the
heat, and going to New Jersey and Pennsylvania were fair
inferences based on the evidence (458-59, 471-72). Defendant’s
locking of the door was a fair inference because defendant
admitted in her statements that she took and discarded the key to
the apartment and because Victoria Wilson and Donet Robinson
testified that the apartment door was locked when they went there
after the murder. Defendant’s turning off the heat was a fair
inference because Robinson testified that heat in the apartment
was internally controlled. Because the date of the murder was
November 29 or at least sometime after Thanksgiving, it is

unlikely that defendant had the heat off, especially when he

81
apparently did not pay for the heat. Defendant’s leaving New York
to evade capture for the murder was a fair inference because the
record of the usage of defendant’s benefit card showed that some
of its use was in New Jersey and Pennsylvania between the date of
the murder and the date of defendant’s arrest. Thus, none of
these comments about defendant’s cover up of the murder or her
evasion of capture were improper.

The People’s comments that the motive for the murder being
the 911 call to have her removed from the apartment was a fair
inference. According to defendant, this was “a completely
disproportionate and illogical response” and that she “gained
nothing” from the murder (Defendant’s Brief at 90). Defendant,
however, was facing homelessness. Since she was being evicted
from Wilson’s apartment whether she killed him or not, she lost
nothing by killing him. As shown by Shepard’s refusal to allow
her into his home, defendant apparently had nowhere permanent to
move at that time. Thus, defendant had reason to be angry enough
at Wilson to kill him. The People’s comments as to defendant’s
motive urged a proper inference for the jury to find.

Lastly, the People did not misstate the law of justification.
The comment that defendant was “not entitled to that defense,” in
context, meant that unless the facts showed that she believed that

she was being raped or was about to be raped, then defendant could

82
not be justified (483). The comments that justification was only
in “very limited circumstances” and had “very specific” criteria
were not misstatements of the law. The court was to charge the
jury on the elements of justification and so the jury could
determine for itself whether the circumstances of the defense were
“very limited” or whether the criteria of the defense were “very
specific.” Therefore, the comments about the justification, as
with all of the comments defendant complains about on appeal, were
proper.

If any comments arguably were improper, the alleged improper
comments did not deny defendant a fair trial. This is because the
evidence of guilt was overwhelming (see supra at 49-51).

Additionally, before the summations, the court charged the
jury that summations were not evidence, that the attorneys would
“be making arguments based on their memory of the evidence,” but
that the jury’s memory of the evidence would control (409). In
the final charge, the court said that the jury was “not bound to
accept the arguments of respective counsel,” that the arguments —
could be accepted if “reasonable and logical and based on the
evidence” as the jury recalled it, and that the arguments could be
rejected if “unreasonable, illogical or inconsistent with the
evidence” (488). These charges alleviated any prejudice. see

People v. Armonte, 287 A.D.2d 645, 646 (2d Dep’t 2001) (‘any

 

83
Case 1:20-cv-02196-KAM Document 1-3 Filed 05/14/20 Page 87 of 90 PagelD #: 293

possible prejudice as a result of the prosecutor’s summation was
averted by the court’s limiting instructions that the comments of
counsel were not evidence, followed by the court’s curative
instructions”); People v. Glod, 234 A.D.2d 384, 385 (2d Dep’t
1996) (“the trial court’s curative instructions and instruction
that the attorneys’ summations were not evidence were sufficient
to ensure the defendant a fair trial”). This is particularly so
when so many of defendant’s objections were on the grounds of no
evidentiary support or of misstating the evidence, and the court
responded to those objections by instructing the jury that their
memory of the evidence controlled (448, 451, 458-59, 460, 461,
466, 474, 475). Therefore, any alleged improper comments in

summation did not deny defendant a fair trial.

84
Case 1:20-cv-02196-KAM Document 1-3 Filed 05/14/20 Page 88 of 90 PagelD #: 294

CONCLUSION

THE JUDGMENT OF CONVICTION SHOULD BE
AFFIRMED.

 

Dated: Brooklyn, New York
September 29, 2017

Respectfully submitted,

ERIC GONZALEZ
Acting District Attorney
Kings County

LEONARD JOBLOVE

THOMAS M. ROSS

Assistant District Attorneys
of Counsel

85
Case 1:20-cv-02196-KAM Document 1-3 Filed 05/14/20 Page 89 of 90 PagelD #: 295

Certificate of Compliance
Pursuant to 22 NYCRR § 670.10.3(f)

This brief was prepared on a computer. A monospaced typeface was
used, as follows:

Name of typeface: Courier New
Point size: 12
Line spacing: Double

According to the word count of the word processing system used to
prepare the brief, the total number of words in the brief,
inclusive of point headings and footnotes and exclusive of pages
containing the table of contents, proof of service, certificate of
compliance, or any authorized addendum containing statutes, rules,
regulations, etc., is 18,186. :

Thomas M. Ross
Assistant District Attorney
Case 1:20-cv-02196-KAM Document 1-3 Filed 05/14/20 Page 90 of 90 PagelD #: 296
